 



EXHIBIT 10.90

 

Contact Center Agreement
No. 20070105.006.C
Between
Startek, Inc.
And
AT&T Services, Inc.

 

*  Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the Securities and Exchange
Commission. An asterisk within brackets denotes omissions.

 

 



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek General Agreement
TABLE OF CONTENTS

         
1.0 Preamble
    5  
1.1 Preamble and Effective Date
    5  
1.2 Scope of Agreement
    5  
1.3 Term of Agreement
    5  
2.0 Definitions
    5  
2.1 Accept or Acceptance
    5  
2.2 Acceptance Date
    5  
2.3 Affiliate
    6  
2.4 Agreement
    6  
2.5 Call Center Services
    6  
2.6 Cancel or Cancellation
    6  
2.7 Deliver
    6  
2.8 CPI
    6  
2.9 Delivery Date
    6  
2.10 Documentation
    6  
2.11 Information
    7  
2.12 Laws
    7  
2.13 Liability
    7  
2.14 Material
    7  
2.15 Offshore Services
    7  
2.16 Order
    7  
2.17 Privacy Laws
    7  
“Privacy Laws” means Laws relating to data privacy, trans-border data flow or
data protection.
    7  
2.18 SDN Blocked Persons List
    7  
2.19 Services
    8  
2.20 Specifications
    8  
2.21 Termination
    8  
2.22 Work
    8  
3.0 General Terms
    8  
3.1 Affiliate
    8  
3.2 Amendments and Waivers
    8  
3.3 Assignment
    9  
3.4 Cancellation and Termination
    9  
3.5 Codes of Conduct
    10  
3.6 Compliance with Laws
    11  
3.7 Government Contract Provisions
    14  
3.8 Conflict of Interest
    14  
3.9 Construction, Interpretation and Incidental Expenses
    16  
3.10 Cumulative Remedies
    17  
3.11 Delivery, Performance and Acceptance
    17  
3.12 Entire Agreement
    17  
3.13 Force Majeure
    17  
3.14 Governing Law
    18  

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

2



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek General Agreement
TABLE OF CONTENTS

         
3.15 Indemnity
    18  
3.16 Information
    20  
3.17 Infringement of Third Party Intellectual Property Rights
    21  
3.18 Insurance
    22  
3.19 Invoicing and Payment
    24  
3.20 Licenses and Patents
    26  
3.21 Limitation of Liability
    26  
3.22 MBE/WBE/DVBE (and Appendices):
    26  
3.23 MBE/WBE/DVBE Cancellation:
    26  
3.24 [*]
    27  
3.25 Non-Exclusive Market
    28  
3.26 Notices
    28  
3.27 Orderly Transition
    29  
3.28 Price
    29  
3.29 Publicity
    30  
3.30 Quality Assurance
    30  
3.31 Records and Audits
    30  
3.32 Representatives
    30  
3.33 Severability
    31  
3.34 Survival of Obligations
    31  
3.35 Taxes
    31  
3.36 Third Party Administrative Services
    32  
3.37 Title to Work Products
    33  
3.38 Warranty
    34  
3.39 Work Orders
    35  
4.0 Special Terms
    36  
4.1 Access
    36  
4.2 Background Check
    36  
4.3 AT&T Electronic Privacy Policy
    37  
4.4 Customer Contact
    37  
4.5 Electronic Data Interchange (EDI)
    38  
4.6 Ethical Guidelines
    38  
4.7 Fraud — Slamming & Cramming
    39  
4.8 Independent Contractor
    39  
4.9 Information — Customer
    40  
4.10 Inspection of Work
    42  
4.11 Notice of Release of Information or Breach of Security
    42  
4.12 Offshore Transfer or Processing of AT&T Data.
    42  
4.13 Previous Services for AT&T
    43  
4.14 Reimbursable Expenses
    44  
4.15 Requirements for Access to AT&T’s System(s) and/or Databases:
    44  
4.16 Ownership of Hardware and Software
    44  
4.17 Subcontractors
    44  
4.18 Work Done By Others
    45  

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

3



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek General Agreement
TABLE OF CONTENTS

         
Appendices
    46  
Appendix A — Description of Services and Deliverables
    46  
Appendix B — Price(s)
    47  
Appendix C — Prime Supplier MBE/WBE/DVBE Participation Plan
    48  
Appendix D — MBE/WBE/DVBE Results Report
    51  
Appendix E — Vendor Expense Policy — If Applicable
    52  
Appendix F — Additional Requirements
    60  
Appendix G — Worker Agreement
    64  
Appendix H — Quality Assurance Standards and Guidelines
    67  
Appendix I — Agreement Regarding Non-Employment Status with AT&T
    73  
Appendix AA — Background Checks
    75  
Exhibit A — AT&T Code of Conduct
    79  
Exhibit B — Texas Code of Conduct
    81  
Attachment 1. Business Continuity/Disaster Recovery Checklist
    1  

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

4



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
1.0 Preamble
1.1 Preamble and Effective Date
This Agreement, effective on the date when signed by the last Party (“Effective
Date”), is between Startek, Inc., a Delaware corporation (hereinafter referred
to as “Supplier”), and AT&T Services, Inc., a Delaware corporation (hereinafter
referred to as “AT&T”), each of which may be referred to in the singular as
“Party” or in the plural as “Parties.”
1.2 Scope of Agreement
Subject to the terms and conditions of this Agreement, Supplier shall provide to
AT&T the Material and Services described in Appendix A, pursuant to and in
conformance with Orders submitted by AT&T. The maximum applicable price for the
Material and Services is specified in Appendix B. Supplier agrees that the
Material and Services shall strictly conform to the Specifications contained
herein or in an Order.
1.3 Term of Agreement

a.   This Agreement is effective on the date the last Party signs and, unless
Terminated or Canceled as provided in this Agreement, shall remain in effect for
three (3) year(s) (the “Initial Term”).   b.   After the Initial Term, this
Agreement shall continue on a month-to-month basis until Terminated by either
Party upon thirty (30) days prior written notice to the other setting forth the
effective date of such Termination. The Termination, Cancellation or expiration
of this Agreement shall not affect the obligations of either Party to the other
Party pursuant to any Order previously executed hereunder, and the terms and
conditions of this Agreement shall continue to apply to such Order as if this
Agreement were still in effect.

2.0 Definitions
2.1 Accept or Acceptance
“Accept” or “Acceptance” means AT&T’s acceptance of the Material or Services
ordered by AT&T and provided by Supplier as specified in the Section entitled
Delivery, Performance, and Acceptance. AT&T’s Acceptance shall occur no earlier
than Supplier’s Delivery of Material and/or Services in strict compliance with
the Specifications.
2.2 Acceptance Date
“Acceptance Date” means the date on which AT&T Accepts Services.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

5



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
2.3 Affiliate
“Affiliate” means (i) a company, whether incorporated or not, which owns,
directly or indirectly, a majority interest in either Party (a “parent
company”), and (ii) a company, whether incorporated or not, in which a five
percent (5%) or greater interest is owned, either directly or indirectly, by:
(i) either Party or (ii) a parent company.
2.4 Agreement
“Agreement” means the written agreement between the Parties as set forth in this
document and the attached appendices and shall include the terms of such other
documents as they are incorporated by express reference in this document and the
attached appendices.
2.5 Call Center Services
“Call Center Services” means the following services, which may include, but not
be limited to: inbound and outbound customer care service, technical support,
order processing, account maintenance, Third Party Verification (“TPV”),
Interactive Voice Response (“IVR”) and general inbound and outbound
telemarketing.
2.6 Cancel or Cancellation
“Cancel” or “Cancellation” means the occurrence by which either Party puts an
end to this Agreement or Orders placed under this Agreement for breach by the
other and its effect is the same as that of “Termination” and, except as
otherwise provided for herein, the canceling Party also retains any remedy for
breach of the whole Agreement or any unperformed balance.
2.7 Deliver
“Deliver or Delivery” means Supplier’s obligation to provide Services that
strictly conform to the Specifications. Supplier shall be deeded to have
completed Delivery when it causes the Services to strictly conform to the
Specifications.
2.8 CPI
"CPI” means customer proprietary information.
2.9 Delivery Date
“Delivery Date” means the date on which the Parties agree Supplier is scheduled
in this Agreement or an Order to complete its Delivery.
2.10 Documentation
“Documentation” includes user and system manuals, training materials in machine
readable or printed form, and Supplier’s written Specifications.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

6



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
2.11 Information
“Information” means all ideas, discoveries, documents, prints, tapes, disks,
data programs, concepts, know-how, trade secrets, techniques, designs,
specifications, drawings, sketches, models, manuals, samples, tools, computer
programs, technical information, and other confidential business, customer or
personnel information or data, whether provided orally, in writing, or through
electronic or other means.
2.12 Laws
“Laws” shall have the meaning specified in the Section, Compliance with Laws.
2.13 Liability
“Liability” means all losses, damages, expenses, costs, penalties, fines, and
fees, including reasonable attorneys’ fees and consulting fees, arising from or
incurred in connection with a claim or cause of action related to performance or
omission of acts under this Agreement or any Order, including, but not limited
to, claims or causes of actions brought by third parties.
2.14 Material
“Material” means a unit of equipment, apparatus, components, tools, supplies,
material, Documentation, or Software purchased or licensed hereunder by AT&T or
provided by Supplier in connection with the Services provided hereunder.
2.15 Offshore Services
"Offshore Services” has the meaning given to it in Section 4.12.
2.16 Order
“Order” means such purchase orders, work orders, forms, memoranda or other
written or electronic communications as may be delivered to Supplier for the
purpose of ordering Material and Services hereunder.
2.17 Privacy Laws
“Privacy Laws” means Laws relating to data privacy, trans-border data flow or
data protection.
2.18 SDN Blocked Persons List
"SDN Blocked Persons List” means the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control of the United States
Department of the Treasury, as it is updated, or such other list of the United
States as may replace, or be of similar subject matter to, the Specially
Designated Nationals and Blocked Persons list.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

7



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
2.19 Services
“Service(s)” means any and all labor or service provided in connection with this
Agreement or an applicable Order, including, but not limited to, consultation,
engineering, installation, removal, maintenance, training, technical support,
repair and Call Center Services. The term “Service” shall also include any
Material, including any documentation, provided by Supplier in connection with
providing the Services.
2.20 Specifications
“Specifications” means (i) Supplier’s applicable specifications and
descriptions, including any warranty statements, and (ii) AT&T’s requirements,
specifications, and descriptions specified in, or attached to, this Agreement or
an applicable Order, which shall control over an inconsistency with Supplier’s
specifications and descriptions.
2.21 Termination
“Termination” means the occurrence by which either Party, pursuant to the
provisions or powers of this Agreement or laws and regulations, puts an end to
this Agreement and/or Orders placed under this Agreement other than for breach.
On Termination all executory obligations are discharged, but any right based on
breach of performance survives except as otherwise provided herein.
2.22 Work
“Work” means all Material and Services, collectively, that Supplier is supplying
pursuant to Orders placed under this Agreement.
3.0 General Terms
3.1 Affiliate
Supplier agrees that an Affiliate may place Orders with Supplier which
incorporate the terms and conditions of this Agreement, and that the term “AT&T”
shall be deemed to refer to an Affiliate, when an Affiliate places an Order with
Supplier under this Agreement. An Affiliate will be responsible for its own
obligations, including, but not limited to, all charges incurred in connection
with such Order. The Parties agree that nothing in this Agreement will be
construed as requiring AT&T to indemnify Supplier, or to otherwise be
responsible, for any acts or omissions of an Affiliate, nor shall anything in
this Agreement be construed as requiring an Affiliate to indemnify Supplier, or
to otherwise be responsible, for the acts or omissions of AT&T.
3.2 Amendments and Waivers
This Agreement and any Orders placed hereunder may be amended or modified only
through a subsequent written document signed by the Parties; provided that AT&T
may, at any time, make changes to the scope of Work, and Supplier shall not
unreasonably withhold or condition its consent. An equitable adjustment shall be
made if such change substantially affects the time of performance or the cost of
the Work to be performed under this Agreement. Such cost adjustment shall be
made on the basis of the actual cost of the Work, unless otherwise agreed in
writing. No course of dealing or failure of either Party to strictly enforce any
term, right or condition of this Agreement shall be construed as a general
waiver or relinquishment of such term, right or condition. A waiver by either
Party of any default shall not be deemed a waiver of any other default.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

8



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
3.3 Assignment
Supplier shall not assign any right or interest under this Agreement or delegate
or subcontract any Work or other obligation to be performed or owed under this
Agreement without the prior written consent of AT&T. All Work performed by
Supplier’s subcontractor(s) at any tier shall be deemed Work performed by
Supplier.
Neither Party may assign, delegate, subcontract or otherwise transfer its rights
or obligations under this Agreement, except with the prior written consent of
the other Party; provided, however, that AT&T will have the right to assign this
Agreement to any Affiliate without securing the consent of Supplier, and both
Parties may assign their respective right to receive money due hereunder. Any
assignment or transfer for which consent is required hereby and which is made
without such consent will be void. It is expressly agreed that any assignment of
money will be void if (i) the assignor fails to give the non-assigning Party at
least thirty (30) days prior written notice, or (ii) the assignment imposes or
attempts to impose upon the non-assigning Party additional costs or obligations
in addition to the payment of such money, or (iii) the assignment attempts to
preclude AT&T from dealing solely and directly with Supplier in all matters
pertaining to this Agreement, or (iv) the assignment denies, alters or attempts
to alter any of the non-assigning Party’s rights hereunder.
3.4 Cancellation and Termination

a.   Cancellation:

  1.   If either Party fails to cure a material default under this Agreement or
applicable Order within thirty (30) days after written notice, then, in addition
to all other rights and remedies, the Party not in default may Cancel this
Agreement and/or the Order under which the default occurred. Notwithstanding
anything else in this Agreement, if the material default is a breach of the
Compliance with Laws Section of this Agreement, the Party not in default may,
upon providing written notice, Cancel the Agreement immediately. Additional
provisions for Cancellation of Orders hereunder are set forth in this Agreement.

  2.   If Supplier is the Party in default, AT&T may Cancel any Orders which may
be affected by Supplier’s default without any financial obligation or Liability
on the part of AT&T whatsoever, except to pay for the value of any Materials
and/or Services retained by AT&T. If AT&T elects to return any Material, or
reject any Services, Supplier shall be responsible for, and shall reimburse AT&T
for any cost incurred in connection with promptly returning Material and
restoring AT&T’s site to its original condition. Supplier shall also promptly
refund amounts, if any, previously paid by AT&T for such Material and/or
Services. Upon removal and restoration and AT&T’s receipt of any such
reimbursement and refund, title to any such Materials, which had previously
passed to AT&T, shall revert to Supplier.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

9



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

b.   Termination:       AT&T may Terminate this Agreement or any Order in whole
or in part, at any time, upon written notice to Supplier. In such event, or if
Supplier Cancels this Agreement or Order as a result of AT&T’s failure to cure a
material default, AT&T shall pay Supplier its actual and direct costs incurred
to provide the Materials and Services ordered by AT&T but no more than a
percentage of the Services performed or Materials Delivered, less
reimbursements, including salvage or resale value, of Materials or Services
affected. If requested, Supplier agrees to substantiate such costs with proof
satisfactory to AT&T. In no event shall AT&T’s Liability exceed the price of any
Materials or Services Ordered hereunder, provided that AT&T shall have no
Liability for Materials not specially manufactured for AT&T pursuant to any
Order which is Terminated at least thirty (30) days prior to the Delivery Date.
After the receipt of AT&T’s payment for any Services, Supplier shall deliver the
physical embodiments, if any, of such Services. The foregoing statement of
AT&T’s Liability states the entire Liability of AT&T and Supplier’s sole remedy
for AT&T’s Termination for convenience, or Supplier’s Cancellation for material
default.   c.   Partial Cancellation and Termination:       Where a provision of
this Agreement or the applicable Laws permit AT&T to Terminate or Cancel an
Order, such Termination or Cancellation may, at AT&T’s option, be either
complete or partial. In the case of a partial Termination or Cancellation AT&T
may, at its option, accept a portion of the Materials or Services covered by an
Order and pay Supplier for such Materials or Services at the unit prices set
forth in such Order. The right to Cancel an Order shall also include the right
to Cancel any other related Order.   d.   The Termination, Cancellation or
expiration of this Agreement shall not affect the obligations of either Party to
the other Party pursuant to any Order previously executed hereunder, and the
terms and conditions of this Agreement shall continue to apply to such Order as
if this Agreement were still in effect.

3.5 Codes of Conduct

a.   Supplier agrees to comply with AT&T’s Code of Conduct (“AT&T Code”),
attached as Exhibit A. Further, for all contacts with consumer and/or businesses
in Texas, Supplier agrees to comply with the Code of Conduct contained in the
Texas Substantive Rules Applicable to Telecommunications Service Providers
(“Texas Code”), attached as Exhibit B.   b.   Supplier further agrees that its
officers, and all employees and agents (if any) with responsibility for any
customer contact shall be trained on and agree in writing to be bound by the
terms of the AT&T Code and the Texas Code of Conduct.   c.   Before allowing an
employee or agent to make and customer contact on behalf of AT&T Texas, Supplier
agrees to train each employee and agent on the provisions of the AT&T Code and
the Texas Code, and to obtain signed acknowledgement by the employee and/or
agent of his/her training on, review and understanding of the AT&T Code and the
Texas Code.   d.   Employees and agents not selling to customers in Texas are
not required to be trained on the Texas Code. Supplier will maintain employee-
and agent-specific records of training, including dates trained and the identity
of the trainer, and will provide AT&T Texas with copies of such records upon
request. All training will be repeated annually for each employee and agent.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

10



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

e.   Supplier shall not permit any employee to contact Texas consumers and/or
businesses on behalf of AT&T Texas unless and until (s)he completes successfully
all training. Supplier will ensure that its employees use Company scripting in
all sales.

3.6 Compliance with Laws

a.   Compliance by Supplier. Supplier represents and warrants that, with respect
to the provision of the Services and the performance of its other legal and
contractual obligations hereunder, it is and shall be in compliance with all
applicable Laws on the Effective Date and shall remain in compliance with such
Laws for the entire term of this Agreement, including identifying and procuring
applicable permits, certificates, approvals and inspections required under such
Laws. If a charge of non-compliance by Supplier with any such Laws occurs,
Supplier shall promptly notify AT&T of such charge. Notwithstanding anything to
the contrary contained herein, Supplier shall at all times during the term of
this Agreement provide the Services solely from geographic regions from which
Supplier is permitted under United States Law to provide the Services and from
which AT&T is permitted under United States Law to receive the Services.   b.  
Compliance with FCC Docket No. 96-115. Notwithstanding and without limiting any
other provisions of this Agreement, Supplier represents and warrants that, with
respect to the provision of the Services and the performance of its other legal
and contractual obligations hereunder, it shall be in compliance with any Laws
based on 47 U.S.C. § 222 (including the rules and orders issued from Federal
Communications Commission’s (“FCC”) CC Docket No. 96-115) and any Laws
addressing similar subject matters, and shall remain in compliance with such
Laws for the entire term of this Agreement, including identifying and procuring
applicable permits, certificates, approvals and inspections required under such
Laws.   c.   Compliance Data and Reports. Supplier shall provide AT&T with data
and reports in Supplier’ possession necessary for AT&T to comply with all Laws
applicable to the Services.   d.   Software, Equipment, Systems and Materials
Compliance. Supplier covenants that the Software, Equipment, Systems and
Materials owned, provided or used by Supplier in providing the Services are in
compliance with all applicable Laws on the Effective Date and shall remain in
compliance with such Laws for the entire term of this Agreement.   e.   Notice
of Laws. Supplier shall notify AT&T of any Laws and changes in Laws applicable
to the provision of the Services and shall identify the impact of such Laws and
changes in Laws on Supplier’ performance and AT&T’s receipt and use of such
Services. Supplier also shall maintain familiarity with the legal and regulatory
requirements applicable specifically to the provision of telecommunication,
data, information and other services by AT&T and the eligible recipients and
shall bring additional or changed requirements to AT&T’s attention. Subject to
its non-disclosure obligation under other customer contracts, Supplier shall
make commercially reasonable efforts to obtain information regarding such
requirements from other customer engagements and to communicate such information
to AT&T in a timely manner. With respect to those Laws applicable to AT&T or the
eligible recipients as providers of telecommunication, data, information, or
other services, AT&T shall retain the right, in its sole discretion, to
interpret and determine the impact of such Laws on the Services to be provided
by Supplier. At AT&T’s request, Supplier Personnel shall participate in AT&T
provided regulatory compliance training programs.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

11



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

f.   AT&T Notice of Laws. AT&T shall notify Supplier of any changes of Laws
specific to the External Performance Measures as AT&T becomes aware of such
changes of Laws and to the extent such notification was provided internally
before the Commencement Date to the Transitioned Personnel or AT&T business
units responsible for performing the services replaced by the Service in
accordance with applicable related law.   g.   Changes in Laws. Supplier shall,
at its own expense, comply with all Laws and changes in Laws (including Laws
specifically applicable to AT&T or the eligible recipients as providers of
telecommunication services to the extent Supplier receives notice of such Laws
from AT&T or as otherwise provided in this Section 3.6) and shall implement upon
AT&T approval any necessary modifications to the Services prior to the deadline
imposed by the regulatory or governmental body having jurisdiction for such
requirement or change.   h.   Compliance with Data Privacy Laws. Without
limiting any other provisions of this Agreement, with respect to any AT&T
Personal Data, Supplier shall comply with all Laws under applicable Privacy Laws
(as well as Laws with respect to any CPNI or CPI). Supplier shall also provide
AT&T with such assistance as AT&T may reasonably require to fulfill its
responsibilities under the respective applicable Privacy Laws. In addition,
Supplier shall comply with all applicable AT&T Privacy Policies, as amended from
time to time. Such laws may be referenced at
http://att.sbc.com/gen/privacy-policy?pid=2506.   i.   Compliance with Export
Control Laws. The Parties expressly acknowledge their obligation to comply with
all applicable Laws regarding export from the United States of computer
hardware, software, technical data or derivatives thereof, as such Laws may be
modified from time to time. In their respective performance of the activities
contemplated under this Agreement, neither party will directly or indirectly
export (or re-export) any computer hardware, software, technical data or
derivatives of such hardware, software or technical data, or permit the shipment
of same: (a) into any country to which the United States has embargoed goods;
(b) to anyone on the U.S. Treasury Department’s List of Specially Designated
Nationals, List of Specially Designated Terrorists or List of Specially
Designated Narcotics Traffickers, or the U.S. Commerce Department’s Denied
Parties List; or (c) to any country or destination for which the United States
government or a United States governmental agency requires an export license or
other approval for export without first having obtained such license or other
approval. Each Party will reasonably cooperate with the other and will provide
to the other promptly upon request any end-user certificates, affidavits
regarding re-export or other certificates or documents as are reasonably
requested to obtain approvals, consents, licenses and/or permits required for
any payment or any export or import of products or services under this
Agreement. To the extent within Supplier’ control, Supplier shall be responsible
for, and shall coordinate and oversee, compliance with such export Laws in
respect of such items exported or imported hereunder. This Section 3.6(i) shall
not relieve Supplier of its obligation to perform the Services as provided
herein, but such performance shall be undertaken in a manner complying with such
Laws. Further, a change of any such Law shall not constitute a force majeure
event pursuant to Section

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

12



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
3.13. The provisions of this Section 3.6(i) will survive the expiration or
termination of this Agreement for any reason.

j.   FCPA Compliance. Without limiting any other provision of this Agreement, in
all activities associated with the performance of the Services, Supplier shall
perform in a manner consistent with the requirements of the FCPA. The FCPA
prohibits the payment or offering anything of value to a government official or
political party or candidate for the purpose of corrupting the exercise of an
individual’s duties and attempting to influence that individual to provide or
retain business. AT&T may, from time to time, in its sole discretion, require
that Supplier sign a certification statement providing that, in performing the
Services, (i) Supplier has complied with and will continue to comply with the
FCPA; (ii) Supplier has not made or caused to be made any offer or payment,
directly or indirectly, to any government official or political party or
candidate; (iii) Supplier has otherwise engaged in no activity which would
result in a violation by AT&T of the FCPA; and (iv) such other representation to
AT&T as AT&T deems necessary to ensure compliance with the FCPA.   k.  
Executive Order Compliance. Supplier’ obligation to comply with all Laws
includes the procurement of permits, certificates, approvals, inspections and
licenses, when needed, in the performance of this Agreement.   l.  
Responsibility. Supplier shall be responsible for any fines or penalties imposed
on Supplier, AT&T or the eligible recipients resulting from any failure of
Supplier or its Subcontractors to comply with applicable Laws or respond in a
timely manner to changes in such Laws.   m.   Termination. In the event that
there is any change in Laws that results in AT&T incurring significantly
increased charges in accordance with this Agreement or otherwise significantly
affects Supplier’ ability to perform the Services, then AT&T may at its option
terminate this Agreement by giving Supplier at least thirty (30) days prior
notice and designating a date upon which such termination shall be effective.
Supplier shall not be entitled to Termination for Convenience Charges in
connection with a termination on this basis.   n.   Other Compliance.
Notwithstanding the provisions further stated in this Agreement, Supplier is
obligated to comply with the Federal Trade Commission (“FTC”) Telemarketing
Sales Rules under §16CFR Part 310 as well as the FCC Telephone Consumer
Protection Act (“TCPA”). Supplier agrees to follow all federal, state and local
regulatory laws, rules and guidelines and shall notify AT&T immediately of any
instances of noncompliance thereof.   o.   Indemnity. Supplier shall defend,
indemnify and hold the AT&T harmless from and against any and all loss, cost,
damage or liability, including but not limited to reasonable attorneys fees and
costs, arising from or in connection with any failure of Supplier or any of its
agents, contractors or subcontractors to so comply with any applicable law,
tariff, rule or order. Supplier will notify AT&T of any lawsuit or any
complaint, including any inquiry of any federal or state government agency,
alleging any violation of or non-compliance with any law, tariff, rule or order
including, but not limited to, the Telemarketing Rules. Any failure by Supplier
or any of its agents, contractors or subcontractors to comply with any law,
tariff, rule or order shall constitute a material breach of this Agreement and
grounds for immediate Cancellation of this Agreement by AT&T.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

13



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

p.   No Additional Charges. Supplier shall perform the obligations of Supplier
under this Section 3.6 at no additional charge to AT&T.

3.7 Government Contract Provisions

a.   To the extent that Supplier’s performance is subject to certain executive
orders (including E.O. 11246 and E.O.13201) and statutes (including Section 503
of the Rehabilitation Act of 1973, as amended; the Vietnam Era Veteran’s
Readjustment Assistance Act of 1974; and the Jobs for Veterans Act) pertaining
to government contractors, Supplier shall:

  1.   comply with such executive orders and statutes, and their implementing
regulations, as amended from time to time; and

  2.   fulfill the obligations of a contractor under the clauses incorporated by
this Section.

b.   This Section incorporates the following clauses:

  1.   “Affirmative Action For Workers With Disabilities” (at 48 CFR 52.222-36);
    2.   “Employment Reports On Special Disabled Veterans, Veterans Of The
Vietnam Era, and Other Eligible Veterans” (at 48 CFR 52.222-37);     3.   “Equal
Employment Opportunity” (at 48 CFR 52.522-26);
    4.   “Equal Employment Opportunity Clause “ (at 41 CFR §60-1.4(a));     5.  
“Equal Opportunity For Special Disabled Veterans And Veterans of the Vietnam
Era” (at 41 CFR §60-250.5);     6.   “Equal Opportunity For Special Disabled
Veterans, Veterans Of The Vietnam Era, And Other Eligible Veterans” (at 48 CFR
52.222-35);     7.   “Equal Opportunity For Workers With Disabilities” (at 41
CFR §60-741.5);     8.   “Notice Of Employee Rights Concerning Payment Of Union
Dues Or Fees” (at 29 CFR § 470.2);     9.   “Notification Of Employee Rights
Concerning Payment Of Union Dues Or Fees” (at 48 CFR 52.222-39).     10.  
“Prohibition of Segregated Facilities” (at 48 CFR 52.522-21);     11.   “Small
Business Subcontracting Plan” (at 48 CFR 52.219-9); and     12.   “Utilization
Of Small Business Concerns” (at 48 CFR 52.219-8).

c.   If an Order includes a statement that performance is intended for a
government contract and incorporates additional government contracting
provisions, Supplier shall also fulfill the obligations of a contractor or
offeror under those additional provisions.

3.8 Conflict of Interest

a.   In the event Supplier provides Services during the term of this Agreement
to any person, firm or entity which provides Call Center Services, other than
corporate affiliates of AT&T, including without limitation any
telecommunications companies (local or long distance) or their affiliates,
(“Competitors”), Supplier shall notify AT&T of such potential conflicts and
shall pursue the following safeguards during the term of this Agreement.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

14



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

  1.   In the event Supplier operates out of more than one call center, any
activities performed for a Competitor shall be performed out of a different call
center from which Supplier is performing Call Center Services on behalf of AT&T.
In the event Supplier operates out of one call center, Supplier shall ensure all
personnel providing Services hereunder are physically segregated (through
secured access) from personnel providing services on behalf of a Competitor.

In addition, Supplier agrees to perform the Work:

  •   With separate management structures on AT&T projects.     •   In
independent database facilities/MIS staff.     •   Service representatives
(“SR”) on AT&T’s projects shall not share break rooms with SRs on projects for
other local and long-distance carriers, cable television service providers,
internet service providers, DSL service providers, pager service providers, or
cellular/wireless service providers.     •   Both Supplier’s management and SR
employees who worked on AT&T programs shall not work on competitive
telemarketing for local or long distance carriers, cable television service
providers, internet service providers, DSL service providers, pager service
providers, or cellular/wireless service providers that is similar to the
Services performed for AT&T, for a minimum of twelve (12) months upon completion
of Services subject to this Agreement.

  2.   Supplier shall initiate and maintain strict building security for the
protection of AT&T’s information while in Supplier’s control and shall limit
access to operating areas and information to those with a need for such access.
Such security procedures shall be subject to inspection and approval by AT&T.  
  3.   No SR, supervisor or account manager having any staff or oversight role
with respect to call center personnel performing services on behalf of a
competitor may have any strategic or creative role with respect to Services
performed on behalf of AT&T. No SR, supervisor, account manager having any staff
or oversight role with respect to Call Center personnel performing services on
behalf of AT&T may have any strategic or creative role with respect to Services
performed on behalf of a Competitor.     4.   No information, including but not
limited to information furnished to Supplier in connection with this Agreement
and the request for proposal, shall be shared between Supplier’s Call Center
personnel, managers, supervisors or executives who are involved both in this
Agreement and Supplier’s agreement with a competing provider of
telecommunications or telecommunications related services.     5.   All
information regarding AT&T’s programs, performance, procedures, scripts, data
and methodologies will be regarded as Confidential Information and shall not be
shared with competing programs.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

15



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

b.   If at any time during the period of this Agreement Supplier fails to comply
with the safe guards set forth in paragraph a above or if Supplier, its parent
company or any of its affiliates seeks permission from the appropriate
regulatory authority to offer or otherwise commences procedures to provide
telecommunications services in competition with AT&T or any of its affiliates,
Supplier shall immediately notify AT&T. Upon receipt of such notice AT&T may, at
its sole reasonable discretion, terminate this Agreement without further notice
or Liability to Supplier other than amounts due for services performed as of the
effective termination date.   c.   Supplier represents and warrants that no
officer, director, employee, or agent of AT&T has been or will be employed,
retained or paid a fee, or otherwise has received or will receive any personal
compensation or consideration, by or from Supplier or any of Supplier’s
officers, directors, employees, or agents in connection with the obtaining,
arranging, or negotiation of this Agreement or other documents entered into or
executed in connection with this Agreement.

3.9 Construction, Interpretation and Incidental Expenses

a.   The language of this Agreement shall in all cases be construed simply, as a
whole and in accordance with its fair meaning and not strictly for or against
any Party. The Parties agree that this Agreement has been prepared jointly and
has been the subject of arm’s length and careful negotiation. Each Party has
been given the opportunity to independently review this Agreement with legal
counsel and other consultants, and each Party has the requisite experience and
sophistication to understand, interpret and agree to the particular language of
the provisions. Accordingly, in the event of an ambiguity in or dispute
regarding the interpretation of this Agreement, the drafting of the language of
this Agreement shall not be attributed to either Party.   b.   Article, section
and paragraph headings contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement. The
use of the word “include” shall mean “includes, but is not limited to.” The
singular use of words shall include the plural and vice versa. All obligations
and rights of the Parties are subject to modification as the Parties may
specifically provide in an Order. “Services” and “Software” shall be treated as
“goods” for purposes of applying the provisions of the Uniform Commercial Code
(“UCC”). If there is an inconsistency or conflict between the terms in this
Agreement and in an Order, the terms in the Order shall take precedence for that
Order only.   c.   Except as expressly provided otherwise in this Agreement or
in an Order, expenses that Supplier incurs in providing Material and/or
performing Services as well as all of Supplier’s other obligations hereunder and
the cost of all related products, equipment and work necessary for AT&T to use
the Material and/or Services for their intended purpose are included in
Supplier’s prices for such Materials and Services. Accordingly, in no event are
such Supplier expenses or costs separately reimbursable by AT&T. Supplier shall
immediately notify AT&T if Supplier knows or has reason to believe that AT&T has
been or will be required, as a result of activity arising out of or related to
this Agreement, by any court or administrative agency of the United States or
any state or by any legal process, to respond to any subpoena, search warrant,
discovery or other directive under the authority of such court, administrative
agency or process in connection with any proceeding or investigation in which
Supplier or any of its Affiliates, officers, directors, agents, employees, or
subcontractors is involved. Whether or not such notice is given by Supplier, if
AT&T is not a party to such proceeding, Supplier shall assist AT&T in AT&T’s
attempt to reduce the burdens of compliance with any such directive, and,
Supplier shall

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

16



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

    reimburse any and all reasonable expenses incurred by AT&T and its
Affiliates in complying with any such directive, including, but not limited to,
attorneys’ fees, travel and lodging expenses and an hourly labor rate as
determined by AT&T, in its sole discretion, to estimate consistent with
Generally Accepted Accounting Principles and Practices (“GAAP”) the fully-loaded
hourly compensation and benefits payable to employees or agents for all time
spent by them in responding to such matters. If not reimbursed within thirty
(30) days after AT&T’s invoice therefore, AT&T may deduct, set-off or recoup
such expenses from any payments to Supplier under this Agreement or any other
agreement with AT&T or its Affiliates.

3.10 Cumulative Remedies
Except as specifically identified as a Party’s sole remedy, any rights of
Cancellation, Termination, Liquidated Damages or other remedies prescribed in
this Agreement, are cumulative and are not exclusive of any other remedies to
which the injured Party may be entitled. Neither Party shall retain the benefit
of inconsistent remedies.
3.11 Delivery, Performance and Acceptance
Services performed by Supplier shall be deemed to be Accepted by AT&T when
Services are performed to AT&T’s satisfaction. Payments, including progress
payments, if any, shall not be construed as Acceptance of Services performed up
to the time of such payments. AT&T shall notify Supplier of any Services
considered to be unsatisfactory. Supplier shall, at no charge to AT&T, take
prompt action to correct such unsatisfactory Services. If such unsatisfactory
Services have not been corrected within a reasonable time (not to exceed [*]
working days from date of notification), AT&T may, in addition to all other
rights and remedies provided by law or this Agreement, Cancel this Agreement
and/or any affected Order.
3.12 Entire Agreement
The terms contained in this Agreement and in any Orders, including all exhibits,
appendices and subordinate documents attached to or referenced in this Agreement
or in any Orders, constitute the entire integrated Agreement between Supplier
and AT&T with regard to the subject matter contained herein. This Agreement
supersedes all prior oral and written communications, agreements and
understandings of the Parties, if any, with respect hereto. Acceptance of
Material or Services, payment or any inaction by AT&T, shall not constitute
AT&T’s consent to or Acceptance of any additional or different terms from those
stated in this Agreement, except for terms in an Order inserted by AT&T and
signed by both Parties. Estimates furnished by AT&T are for planning purposes
only and shall not constitute commitments. Supplier covenants never to contend
otherwise. No oral promises or statements have induced either Party to enter
into this Agreement.
3.13 Force Majeure

  a.   A Party is excused from performing its obligations under this Agreement
or any Order if, to the extent that, and for so long as:

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

17



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

      such Party’s performance is prevented or delayed by an act or event (other
than economic hardship, changes in market conditions, insufficiency of funds, or
unavailability of equipment and supplies) that is beyond its reasonable control
and could not have been prevented or avoided by its exercise of due diligence;
and         such Party gives written notice to the other Party, as soon as
practicable under the circumstances, of the act or event that so prevents such
Party from performing its obligations.     b.   By way of illustration, and not
by limitation, acts or events that may prevent or delay performance (as
contemplated by this section) include: acts of God or the public enemy, acts of
civil or military authority, terrorists acts, embargoes, epidemics, war, riots,
insurrections, fires, explosions, earthquakes, floods, and labor disputes (even
if AT&T is involved in the labor dispute).     c.   If Supplier is the Party
whose performance is prevented or delayed, AT&T may elect to:

  i.   Terminate, in whole or in part, the Agreement and the affected Order,
without any liability to Supplier, or     ii.   suspend the Agreement and the
affected Order or any part thereof for the duration of the delay; and (at AT&T’s
option) obtain Material and Services elsewhere and deduct from any commitment,
under such Agreement or Order, the quantity of the Material and Services
obtained elsewhere or for which commitments have been made elsewhere; and resume
performance under such Agreement or Order when Supplier resumes its performance;
and (at AT&T’s option) extend any affected Delivery Date or performance date up
to the length of time Supplier’s performance was delayed or prevented. If AT&T
does not give any written notice, within thirty (30) days after receiving notice
under this Section that Supplier’s performance has been delayed or prevented,
this option (ii) will be deemed to have been selected.

3.14 Governing Law
This Agreement and its performance and all disputes between the Parties of any
nature whatsoever arising out of or in connection with the subject matter hereof
shall be governed by the Laws of the State of Texas exclusive of its choice of
law provisions. The United Nations Convention on Contracts for the International
Sales of Goods shall not apply to this Agreement
3.15 Indemnity

a.   TO THE FULLEST EXTENT PERMITTED BY LAW, SUPPLIER SHALL DEFEND, INDEMNIFY
AND HOLD HARMLESS AT&T AND ITS AFFILIATES (INCLUDING THEIR EMPLOYEES, OFFICERS,
DIRECTORS, AGENTS AND CONTRACTORS) AGAINST ANY LIABILITY ARISING FROM OR
INCIDENTAL TO SUPPLIER’S OBLIGATIONS UNDER THIS AGREEMENT OR THE MATERIAL OR
SERVICES PROVIDED BY SUPPLIER, INCLUDING (i) INJURIES TO PERSONS, INCLUDING
DEATH OR DISEASE, (ii) DAMAGES TO PROPERTY, INCLUDING THEFT, (iii) SUPPLIER’S
FAILURE TO COMPLY WITH ALL LAWS, AND (iv) LIENS ON AT&T’S PROPERTY.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

18



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

b.   IT IS THE INTENT OF THE PARTIES THAT THIS INDEMNITY APPLY REGARDLESS OF
WHETHER OR NOT SUCH LIABILITY WAS CAUSED IN PART BY AT&T’S OWN NEGLIGENCE OR
THAT OF THE OTHER PARTIES INDEMNIFIED UNDER THIS SECTION, EXCLUDING ONLY ANY
LIABILITY ARISING FROM THE SOLE NEGLIGENCE OF AT&T. THIS INDEMNITY SHALL SURVIVE
THE DELIVERY, INSPECTION AND ACCEPTANCE OF THE MATERIAL OR SERVICES.   c.   IF
ANY SERVICES PERFORMED IN OHIO OR ANY OTHER STATE WHICH PROVIDES EMPLOYER
IMMUNITY FROM EMPLOYEE CLAIMS UNDER WORKERS COMPENSATION STATUTES OR SIMILAR
LAWS, STATUTES OR CONSTITUTIONAL PROVISIONS, IT IS EXPRESSLY AGREED THAT
SUPPLIER HEREBY WAIVES ANY IMMUNITY FROM ITS OBLIGATIONS TO DEFEND, INDEMNIFY
AND HOLD HARMLESS AT&T AND ITS AFFILIATES AGAINST ANY CLAIMS BY EMPLOYEES OF
SUPPLIER, WHICH IMMUNITY WOULD OTHERWISE ARISE BY OPERATION OF SUCH LAW, STATUTE
OR CONSTITUTIONAL PROVISION (In Ohio, Ohio Revised code 4123.74 and 4123.741 and
Section 35, Article, II, Ohio Constitution).   d.   AT&T SHALL NOTIFY SUPPLIER
WITHIN A REASONABLE PERIOD OF TIME OF ANY WRITTEN CLAIM, DEMAND, NOTICE OR LEGAL
PROCEEDINGS (“CLAIM”) FOR WHICH SUPPLIER MAY BE RESPONSIBLE UNDER THIS INDEMNITY
OBLIGATION. A DELAY IN NOTICE SHALL NOT RELIEVE SUPPLIER OF ITS INDEMNITY
OBLIGATION, EXCEPT TO THE EXTENT SUPPLIER CAN SHOW IT WAS PREJUDICED BY THE
DELAY.   e.   SUPPLIER SHALL ASSUME, AT ITS EXPENSE, THE SOLE DEFENSE OF THE
CLAIM THROUGH COUNSEL SELECTED BY SUPPLIER AND SHALL KEEP AT&T FULLY INFORMED AS
TO THE PROGRESS OF SUCH DEFENSE. UPON REASONABLE REQUEST OF SUPPLIER AND AT
SUPPLIER’S EXPENSE, AT&T SHALL COOPERATE WITH SUPPLIER IN THE DEFENSE OF THE
CLAIM. AT ITS OPTION AND EXPENSE, AT&T MAY RETAIN OR USE SEPARATE COUNSEL TO
REPRESENT IT, INCLUDING IN-HOUSE COUNSEL. SUPPLIER SHALL MAINTAIN CONTROL OF THE
DEFENSE, EXCEPT THAT IF THE SETTLEMENT OF A CLAIM WOULD ADVERSELY AFFECT AT&T,
SUPPLIER MAY SETTLE THE CLAIM AS TO AT&T ONLY WITH ITS CONSENT, WHICH CONSENT
SHALL NOT BE WITHHELD OR DELAYED UNREASONABLY. SUPPLIER SHALL PAY THE FULL
AMOUNT OF ANY JUDGMENT, AWARD OR SETTLEMENT WITH RESPECT TO THE CLAIM AND ALL
OTHER EXPENSES RELATED TO THE RESOLUTION OF THE CLAIM, INCLUDING COSTS, INTEREST
AND REASONABLE ATTORNEYS’ FEES. IF AT&T IS REQUIRED TO TAKE ANY ACTION TO
ENFORCE ITS INDEMNITY RIGHTS UNDER THIS AGREEMENT, OR TO ASSUME THE DEFENSE OF
ANY CLAIM FOR WHICH IT IS ENTITLED TO RECEIVE AN INDEMNITY UNDER THIS AGREEMENT,
BECAUSE OF SUPPLIER’S FAILURE TO PROMPTLY ASSUME SUCH DEFENSE, THEN AT&T MAY
ALSO RECOVER FROM SUPPLIER ANY REASONABLE ATTORNEYS’ FEES (INCLUDING COST OF
IN-HOUSE COUNSEL AT MARKET RATES FOR ATTORNEYS OF SIMILAR EXPERIENCE) AND OTHER
COSTS OF ENFORCING ITS INDEMNITY RIGHTS OR ASSUMING SUCH DEFENSE.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

19



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

f.   SUPPLIER AGREES NOT TO IMPLEAD OR BRING ANY ACTION AGAINST AT&T OR AT&T’S
EMPLOYEES BASED ON ANY CLAIM BY ANY PERSON FOR PERSONAL INJURY OR DEATH THAT
OCCURS IN THE COURSE OR SCOPE OF EMPLOYMENT OF SUCH PERSON BY SUPPLIER AND
RELATES TO SUPPLIER’S PERFORMANCE UNDER THIS AGREEMENT.

3.16 Information

a.   During the course of this Agreement AT&T, may provide Supplier with
information that AT&T wishes to be treated confidentially. “Confidential
Information” means any information or data disclosed by AT&T (“Disclosing
Party”) to Supplier (the “Recipient”) that (i) if in tangible form or other
media that can be converted to readable form is clearly marked as confidential,
proprietary or private when disclosed or (ii) if oral or visual, is identified
as confidential, proprietary or private when disclosed and is summarized in a
writing so marked and delivered within ten days following such disclosure.   b.
  Confidential Information also includes any information, including, but not
limited to data files, customer lists, correspondence and other records, and
service availability, furnished to Supplier orally, visually or in writing under
or in contemplation of this Agreement, or to which Supplier has access through
performance of this Agreement including, without limitation, information
maintained pursuant to Section, Retention of Records of Appendix F attached
hereto.   c.   The terms Disclosing Party and Recipient include each Party’s
corporate affiliates that disclose or receive Confidential Information. The
rights and obligations of the parties hereto therefore also shall inure to such
affiliates and may be directly enforced by or against such affiliates.   d.  
The Recipient shall:

  1.   use the Confidential Information only for the purposes of this Agreement;

  2.   restrict disclosure of the Confidential Information to employees of the
Recipient and its affiliates with a “need to know” and not disclose it to any
other person or entity without the prior written consent of the Disclosing
Party;

  3.   advise those employees who have access to the Confidential Information of
their obligations with respect thereto; and

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

20



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

  4.   copy the Confidential Information only as necessary for those employees
who are entitled to receive it, and ensure that all confidentiality notices are
reproduced in full on such copies. For purposes of this Agreement, “employees”
includes third parties retained by the parties for temporary administrative,
clerical or programming support. A “need to know” means that the employee
requires the Confidential Information to perform her or her responsibilities in
connection with this Agreement.

e.   The obligations of this section shall not apply to Confidential Information
that the Recipient can demonstrate:

  1.   is or becomes available to the public through no breach of this
Agreement;     2.   was previously known by the Recipient without any obligation
to hold it in confidence;     3.   is received from a third party free to
disclose such information without restriction;     4.   is independently
developed by the Recipient without the use of Confidential Information of the
Disclosing Party;     5.   is approved for release by written authorization of
the Disclosing Party, but only to the extent of such authorization;     6.   is
required by law or regulation to be disclosed, but only to the extent and for
the purposes of such required disclosure; or     7.   is disclosed in response
to a valid order of a court of other governmental body of the United States or
any political subdivisions thereof, but only to the extent of and for the
purposes of such order, and only if the Recipient first notifies the Disclosing
Party of the order and permits the Disclosing Party to seek an appropriate
protective order.

f.   Supplier agrees that an impending or existing violation of these
confidentiality provisions would cause the Disclosing Party irreparable injury
for which it would have no adequate remedy at law, and agree that the Disclosing
Party shall be entitled to seek immediate injunctive relief prohibiting such
violation, in addition to any other rights and remedies available to it.

3.17 Infringement of Third Party Intellectual Property Rights

a.   Supplier agrees to defend, indemnify and hold AT&T harmless from and
against any Liability, including increased damages for willful infringement,
that may result by reason of any infringement, or claim of infringement, of any
trade secret, patent, trademark, copyright or other proprietary interest of any
third party based on the normal use or installation of any Material or Services
furnished to AT&T.   b.   Supplier represents and warrants that it has made
reasonable independent investigation to determine the legality of its right to
sell or license the Material or provide Services as specified in this Agreement.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

21



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

c.   In addition to Supplier’s other obligations set forth in this Section, if
an injunction or order is obtained against AT&T’s use of any Material or
Service, or, if in Supplier’s opinion, any Material or Service is likely to
become the subject of a claim of infringement, Supplier will, at its expense:

  1.   Procure for AT&T the right to continue using the Material or Service; or

  2.   After consultation with AT&T, replace or modify the Material or Service
to make it a substantially similar, functionally equivalent, non-infringing
Material or Service.

d.   If the Material or Service is purchased or licensed, and neither (c)(1) nor
(c)(2), above, is possible, in addition to AT&T’s other rights, AT&T may Cancel
the applicable Order and require Supplier to remove, or cause the removal and
return of, such Material or Service from AT&T’s location and refund any charges
paid by AT&T.   e.   In no event will AT&T be liable to Supplier for any charges
after the date that AT&T no longer uses any Material or Service because of
actual or claimed infringement.   f.   Supplier agrees to defend or settle, at
its own expense, any action or suit for which it is responsible under this
Section. AT&T agrees to notify Supplier promptly of any claim of infringement
and cooperate in every reasonable way to facilitate the defense. Supplier shall
afford AT&T, at its own expense and with counsel of AT&T’s choice, an
opportunity to participate on an equal basis with Supplier in the defense or
settlement of any such claim.

3.18 Insurance

a.   With respect to Supplier’s performance under this Agreement, and in
addition to Supplier’s obligation to indemnify, Supplier shall:

  i.   maintain the minimum insurance coverages and limits required by this
Section and any additional insurance and/or bonds required by law.

  1.   at all times during the term of this Agreement and until completion of
all Work associated with this Agreement, whichever is later; and     2.   with
respect to any coverage maintained in a “claims-made” policy, for two (2) years
thereafter;

  ii.   require each subcontractor that may perform Work under this Agreement or
enter upon the Work site to maintain the same coverages and limits listed in
this Section from the time when the subcontractor begins Work, throughout the
term of the subcontractor’s Work and, with respect to any coverage maintained on
a “claims-made” policy, for two (2) years thereafter;     iii.   procure the
required insurance from an insurance company eligible to do business in the
State where Work will be performed and having and maintaining a Financial
Strength Rating of “A” or better and a Financial Size Category of “VIII” or
better, as rated in the A.M. Best Key Rating Guide for Property and Casualty
Insurance Companies, except that, in the case of Workers’ Compensation
insurance, Supplier may procure insurance from the state fund of the state where
Work is to be performed; and

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

22



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

  iv.   deliver to AT&T certificates of insurance stating the types of insurance
and policy limits, with a cancellation clause amended to read as follows: “The
issuing company will endeavor to provide at least 30 days advance written notice
of cancellation or non-renewal to AT&T”. Supplier shall deliver such
certificates:

  1.   prior to commencement of any Work;     2.   prior to expiration of any
insurance policy required in this Section; and     3.   for any coverage
maintained on a “claims-made” policy, for two years following the term of this
Agreement or completion of all Work associated with this Agreement, whichever is
later.

b.   The insurance coverage required by this Section includes:

  i.   Workers’ Compensation insurance with benefits afforded under the laws of
the state in which the Work is to be performed and Employers Liability insurance
with minimum limits of:         $1,000,000 for Bodily Injury — each accident
$1,000,000 for Bodily Injury be disease — policy limits
$1,000,000 for Bodily Injury by disease — each employee
To the fullest extent allowable by law, the policy must include a waiver of
subrogation endorsed in favor of AT&T, its Affiliates, and their directors,
officers and employees.         Commercial General Liability insurance written
on Insurance Services Office (ISO) Form CG 00 01 10 01 or later, with minimum
limits of:         $2,000,000 General Aggregate limit
$1,000,000 each occurrence limit for all bodily injury or property damage
incurred in any one (1) occurrence
$1,000,000 each occurrence limit for Personal Injury and Advertising Injury
$2,000,000 Products/Completed Operations Aggregate limit
$1,000,000 each occurrence limit for Products/Completed Operations     ii.   The
total limit may be met with any combination of primary and Umbrella/Excess
Liability limits. The Commercial General Liability insurance policy must:

  1.   be endorsed to include AT&T, its Affiliates, and their directors,
officers, and employees as Additional Insureds. Supplier shall provide a copy of
the Additional Insured endorsement to AT&T prior to Work being performed. A copy
of the Additional Insured endorsement must be provided at each Commercial
General Liability policy renewal;     2.   include a waiver of subrogation
endorsed in favor of AT&T, its Affiliates, and their directors, officers and
employees; and     3.   be primary and non-contributory with respect to any
insurance or self-insurance that is maintained by AT&T.

  iii.   Automobile Liability insurance with minimum limits of $1,000,000
combined single limit per accident for bodily injury and property damage,
extending to all owned, hired, and non-owned vehicles.     iv.   Fidelity or
Crime insurance with minimum limits of $1,000,000 each occurrence.     v.  
Professional Liability (Errors & Omissions) insurance with minimum limits of
$1,000,000 each wrongful act.     vi.   Internet Liability and Network
Protection (Cyberrisk) insurance with minimum limits of $1,000,000 each wrongful
act.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

23



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
3.19 Invoicing and Payment

a.   Except as otherwise specified in an Order, Supplier shall be compensated in
accordance with the terms and at the rates specified in Appendix B, Price(s),
attached hereto. Supplier shall render an invoice every month for each month on
or before the fifth (5th) business day after the end of the prior month for
hours worked during that prior month. Each invoice shall provide numbers of
hours Services were performed during the month, the hourly rate (or other
applicable rate as agreed to by the parties in writing) and shall be supported
by detailed reports as required hereunder. Invoices shall separately itemize all
charges, including those not otherwise covered by the hourly rate (including,
but not limited to, clerical or administrative charges), and the number of hours
billed to AT&T by month, with a description of the activities performed during
that month.   b.   AT&T shall pay all properly rendered invoices 1%/ten net
forty five days of receipt. If AT&T disputes an invoice, it shall pay the
undisputed portion in a timely fashion but shall not be obligated to pay the
disputed portion until the parties have resolved the dispute. AT&T’s failure to
pay the undisputed portion in a timely fashion shall not be deemed a waiver of
its right to contest the disputed charges.   c.   Supplier shall have thirty
(30) days from the date a payment is sent to the Supplier, to notify AT&T, in
writing, of any inaccuracies in the payment, including sufficient back-up
information for AT&T’s consideration. If AT&T does not receive notification
within such thirty (30) day period, Supplier may not thereafter make any claim
for a payment that was not identified.   d.   Supplier shall mail invoice(s)
with copies of any supporting documentation as may be required, including but
not necessarily limited to, Order detail, Order Number, and Purchase Order
Number to enable AT&T to readily verify that invoiced amounts reflect work
performed against said Order, Order Number, and Purchase Order Number. The
Material and Services shall be delivered free from all claims, liens, and
charges whatsoever.   e.   AT&T shall not pay for any travel or miscellaneous
expenses incurred by Supplier in its performance of its obligations under this
Agreement unless prior written agreement is provided to Supplier by AT&T. In
such event, Supplier shall comply with the section 4.14 Reimbursable Expenses.
AT&T does not commit to any quantity or volume of Services during the term of
this Agreement.   f.   AT&T may deduct any setoff or recoupment claims that it
or its Affiliates may have against Supplier from amounts due or to become due to
Supplier, whether under this Agreement or otherwise. Supplier shall pay any
amount due to AT&T or its Affiliates that is not applied against the invoiced
amounts within thirty (30) days after written demand by AT&T.   g.   If an Order
or an Appendix specifies that Supplier may submit invoices for progress payments
prior to Acceptance, Supplier is permitted to submit invoices at the end of each
month and AT&T will make progress payments to the Supplier at [*] day intervals.
Such progress payments shall not exceed [*] percent ([*]%) of satisfactorily
completed Work at the time of billing, as determined by AT&T. Supplier agrees to
use such progress payments for expenses incurred for Services or Material used
in performance of the Order for AT&T.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

24



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

h.   Supplier agrees to accept standard, commercial methods of payment and
evidence of payment obligation including, but not limited to credit card
payments, Purchasing Cards, AT&T’s purchase orders, and electronic fund
transfers, in connection with the purchase of the Services.   i.   Each month,
Company shall be entitled to the discounts shown in the table below, based on
the cumulative value of all work performed by Contractor during the month for
all Orders issued under this Agreement. Any discounts shall be submitted as a
separate credit memo to be issued against the applicable Order in which the
credit applies and must be issued by the end of the month in which the invoice
was issued. If no further payments are owed to Contractor under an applicable
Order that is either cancelled, terminated or expired, and a credit is still
owed, Contractor shall issue a check to Company for such credit within thirty
(30) days after such termination or expiration.

      Monthly Value of Work     Performed by Contractor   Monthly Volume ($M)  
Discount
[*]
  [*] [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]
  [*] [*]   [*]

Example of discount:
Value of work performed by Contractor for all Orders issued under this Agreement
for January was $[*]; based on the above chart, Company shall be entitled to a
[*]% credit for all such Orders. Therefore, Contractor shall issue credits memos
in the month of February for each such Orders (e.g. value of work performed
under Order No. 20020124.5.S.6/ PO149992 was $[*], therefore, Contractor shall
issue a credit memo under PO149992 in the amount of $[*] ($[*] x [*]%); value of
work performed under Order No. 20020124.5.S.5/ PO150008 was $[*], therefore,
Contractor shall issue a credit memo under PO150008 in the amount of $[*] ($[*]
x [*]%), etc.
For purposes of tracking applicable discounts, Contractor shall submit a [*]
report by no later than the [*], via email, to Company’s Contract Manager, [*]
and the Technical Representative designated in the Order, or such other
person(s) as Company may designate in writing. Such report shall contain a
Monthly Summary of Discounts by Month/Year; Dollar Value of Work Performed,
Volume Discount%, and Credit/Discount Amount applied to each program. .
Company’s reserves the right to alter the method in which these discounts will
be administered.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

25



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
3.20 Licenses and Patents
No licenses, expressed or implied, under any patents, copyrights, trademarks or
other intellectual property rights are granted by AT&T to Supplier under this
Agreement.
3.21 Limitation of Liability
AT&T will not be liable for consequential, incidental, special or punitive
damages, or for loss of revenue or profit in connection with the performance or
failure to perform this Agreement, regardless of whether such Liability arises
from breach of contract, tort or any other theory.
3.22 MBE/WBE/DVBE (and Appendices):

a.   Supplier commits to goals for the participation of MBE/WBE and DVBE firms
(as defined in the Section entitled “MBE/WBE/DVBE Cancellation”) as follows: [*]
percent ([*]%) annual MBE participation; [*] percent ([*]%) annual WBE
participation; and [*] percent ([*]%) annual DVBE participation. These goals
apply to all annual expenditures by any entity pursuant to this Agreement with
Supplier.   b.   Attached hereto and incorporated herein as Appendix C is
Supplier’s completed Participation Plan outlining its MBE/WBE/DVBE goals and
specific and detailed plans to achieve those goals. Supplier will submit an
updated Participation Plan annually by the first week in January. Supplier will
submit MBE/WBE/DVBE Results Reports [*] by the end of [*], using the form
attached hereto and incorporated herein as Appendix D. Participation Plans and
Results Reports will be submitted to AT&T’s Prime Supplier Program Manager.

3.23 MBE/WBE/DVBE Cancellation:

a.   Supplier agrees that falsification or misrepresentation of, or failure to
report a disqualifying change in, the MBE/WBE/DVBE status of Supplier or any
subcontractor utilized by Supplier, or Supplier’s failure to comply in good
faith with any MBE/WBE/DVBE utilization goals established by Supplier, or
Supplier’s failure to cooperate in any investigation conducted by AT&T, or by
AT&T’s agent, to determine Supplier’s compliance with this Section, will
constitute a material breach of this Agreement. In the event of any such breach,
AT&T may, at its option, Cancel this Agreement upon thirty (30) days notice.
Supplier acknowledges and agrees that AT&T’s right to Cancel is absolute and
unconditional, and AT&T shall not be subject to Liability, nor shall Supplier
have any right to suit for damages as a result of such Cancellation.   b.   For
purchases under this Agreement by AT&T California, AT&T California affiliates,
and any other entity operating principally in California (collectively
“California Affiliates”), Minority and Women Business Enterprises (MBEs/WBEs)
are defined as businesses which satisfy the requirements of paragraph d. below
and are certified as MBEs/WBEs by the California Public Utilities Commission
Clearinghouse (“CPUC-certified”).

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

26



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

c.   For purchases under this Agreement by any entity that is not a California
Affiliate, MBEs/WBEs are defined as businesses which satisfy the requirements of
paragraph d. below and are either CPUC-certified or are certified as MBEs/WBEs
by a certifying agency recognized by AT&T.   d.   MBEs/WBEs must be at least
fifty-one percent (51%) owned by a minority individual or group or by one or
more women (for publicly-held businesses, at least fifty-one percent (51%) of
the stock must be owned by one or more of those individuals), and the MBEs/WBEs’
management and daily business operations must be controlled by one or more of
those individuals, and these individuals must be either U.S. citizens or legal
aliens with permanent residence status. For the purpose of this definition,
minority group members include male or female Asian Americans, Black Americans,
Filipino Americans, Hispanic Americans, Native Americans (i.e., American
Indians, Eskimos, Aleuts and Native Hawaiians), Polynesian Americans, and
multi-ethnic (i.e., any combination of MBEs and WBEs where no one specific group
has a fifty-one percent (51%) ownership and control of the business, but when
aggregated, the ownership and control combination meets or exceeds the fifty-one
percent (51%) rule). “Control” in this context means exercising the power to
make policy decisions. “Operate” in this context means actively involved in the
day-to-day management of the business and not merely acting as officers or
directors.   e.   For purchases under this Agreement by California Affiliates,
Disabled Veteran Business Enterprises (DVBEs) are defined as business concerns
that satisfy the requirements of paragraph g. below and are certified as DVBEs
by the California State Office of Small and Minority Business (OSMB). The DVBE
must be a resident of the State of California, and must satisfy the requirements
of paragraph g. below.   f.   For purchases under this Agreement by any entity
that is not a California Affiliate, DVBEs are defined as any business concern
that satisfies the requirements of paragraph g. below and is either a defined
DVBE for purchases by California Affiliates, or is certified as a DVBE by a
certifying agency recognized by AT&T.   g.   The DVBE must be (i) a non
publicly-owned enterprise at least fifty-one percent (51%) owned by one or more
disabled veterans; or (ii) a publicly-owned business in which at least fifty-one
percent (51%) of the stock is owned by one or more disabled veterans; or (iii) a
subsidiary which is wholly owned by a parent corporation, but only if at least
fifty-one percent (51%) of the voting stock of the parent corporation is owned
by one or more disabled veterans; or (iv) a joint venture in which at least
fifty-one percent (51%) of the joint venture’s management and control and
earnings are held by one or more disabled veterans. In each case, the management
and control of the daily business operations must be by one or more disabled
veterans. A disabled veteran is a veteran of the military, naval or air service
of the United States with a service-connected disability. “Management and
control” in this context means exercising the power to make policy decisions and
actively involved in the day-to-day management of the business and not merely
acting as officers or directors.

3.24 [*]
[*]
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

27



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
3.25 Non-Exclusive Market
It is expressly understood and agreed that this Agreement does not grant
Supplier an exclusive privilege to provide to AT&T any or all Material and
Services of the type described in this Agreement, nor does it require AT&T to
purchase or license any Material or Services. It is understood, therefore, that
AT&T may contract with other manufacturers and suppliers for the procurement or
trial of comparable Material and Services and that AT&T may itself perform the
Services described herein.
3.26 Notices

a.   Each Party giving or making any notice, consent, request, demand, or other
communication (each, a “Notice”) pursuant to this Agreement must give the Notice
in writing and use one of the following methods, each of which for purposes of
this Agreement is a writing: in person; first class mail with postage prepaid;
Express Mail, Registered Mail, or Certified Mail (in each case, return receipt
requested and postage prepaid); internationally recognized overnight courier
(with all fees prepaid); facsimile; or email. If notice is given by e-mail, it
must be confirmed by a copy sent by any one of the other methods. Each Party
giving Notice shall address the Notice to the appropriate person (the
“Addressee”) at the receiving Party at the address listed below:

         
 
  To:   Startek, Inc.
44 Cook Street, Suite 400
Denver, Colorado 80218
Attn: [*], President, CEO and acting Chief Financial Officer
Phone: [*]
Email: [*]
 
       
 
  To:   AT&T Services, Inc.
One AT&T Way
Bedminster, NJ 07921
Attn: [*]
Phone: [*]
Email: [*]

b.   A Notice is effective only if the Party giving notice has complied with the
foregoing requirements of this Section and the Addressee has received the
notice. A Notice is deemed to have been received as follows:

  1.   If a Notice is delivered by first class mail, five (5) days after deposit
in the mail;     2.   If a Notice is furnished in person, or sent by Express
Mail, Registered Mail, or Certified Mail, or internationally recognized
overnight courier, upon receipt as indicated by the date on the signed receipt;

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

28



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

  3.   If a Notice is sent by facsimile, upon receipt, by the Party giving or
making the Notice, of an acknowledgment or transmission report generated by the
machine from which the facsimile was sent, indicating that the facsimile was
sent in its entirety to the Addressee’s facsimile number; and

  4.   If a Notice is sent by e-mail, upon successful transmission to the
receiving machine, if such Notice is sent in time to allow it to be accessible
by the Addressee before the time allowed for giving such notice expires, and a
confirmation copy is sent by one of the other methods.

c.   The addresses and facsimile and telephone numbers to which notices or
communications may be given to the Addressees of either Party may be changed by
written notice given by such Party to the other pursuant to this Section.

3.27 Orderly Transition
In the event of expiration, Cancellation or Termination of this Agreement or
Order, in whole or in part, wherein all or some portion of the Work will be
performed by AT&T itself or elsewhere, Supplier agrees to provide its full
cooperation in the orderly transition of the Work to AT&T or elsewhere,
including, but not necessarily limited to packing and preparing for shipment any
materials or other inventory to be transferred, provision of reports, files and
similar media necessary for continuation of the Work transferred, continuation
of Work at reducing levels if necessary during a transition period and at
reduced levels if Work is transferred in part. Prices for additional Work such
as packing and preparation for shipment, and revision of prices resulting from
revised volumes, if necessary, shall be proposed by Supplier and shall be
mutually agreed upon by the parties.
3.28 Price

a.   Material and Services shall be furnished by Supplier in accordance with the
prices set forth in Appendix B, attached hereto and made a part hereof, pursuant
to a signed Order, or pursuant to firm prices which are quoted by Supplier for
such Material and Services, whichever price is lower. The prices for all
Material and Services in Appendix B are subject to change only in accordance
with this Agreement, which changes must be in writing and signed by both
Parties. If Supplier at any time makes a general price decrease, Supplier shall
promptly notify AT&T in writing and extend such decrease to AT&T effective on
the date of such general price decrease. The prices in Appendix B are not
subject to increase during the Initial Term of this Agreement.   b.   After the
first 12 months of the Initial Term of this Agreement, and each subsequent 12
month. period thereafter, Supplier commits to proactively, through improved
processes, supply line economies and other cost reduction methods, [*] for
Material and Services as provided hereunder to AT&T, by at least [*] percent
([*]%) each year. The Parties shall measure such [*] by comparing the prices
specified in Appendix B for the current 12 months. term to the total prices for
the previous 12 month term.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

29



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
3.29 Publicity
Supplier shall not use AT&T’s or its Affiliates’ names or any language,
pictures, trademarks, service marks or symbols which could, in AT&T’s judgment,
imply AT&T’s or its Affiliates’ identity or endorsement by AT&T, its Affiliates
or any of its employees in any (i) written, electronic or oral advertising or
presentation or (ii) brochure, newsletter, book, electronic database or other
written matter of whatever nature, without AT&T’s prior written consent
(hereafter the terms in subsections (i) and (ii) of this Section shall be
collectively referred to as “Publicity Matters”). Supplier will submit to AT&T
for written approval, prior to publication, all Publicity Matters that mention
or display AT&T’s or its Affiliates’ names, trademarks or service marks, or that
contain any symbols, pictures or language from which a connection to said names
or marks may be inferred or implied.
3.30 Quality Assurance
Quality assurance requirements may be set forth in an Order. Supplier will
monitor each employee a minimum of [*] sessions per [*]. A session is defined as
three (3) calls monitored. Remote voice monitoring needs to be available to AT&T
upon request at any time. This monitoring will be the responsibility of Supplier
to provide.
3.31 Records and Audits
Supplier agrees that it shall:

a.   Maintain complete and accurate records related to the Material and Services
provided by Supplier to AT&T, including records of all amounts billable to and
payments made by AT&T in accordance with Generally Accepted Accounting
Principles and Practices, uniformly and consistently applied in a format that
will permit audit;   b.   Retain such records and reasonable billing detail for
a period of at least three (3) years from the date of final payment for Material
and Services;   c.   Provide reasonable supporting documentation to AT&T
concerning any disputed invoice amount within thirty (30) calendar days after
receipt of written notification of such dispute; and   d.   Permit AT&T and its
authorized representatives to inspect and audit during normal business hours the
charges invoiced to AT&T. Should AT&T request an audit, Supplier will make
available any pertinent records and files to AT&T during normal business hours
at no additional charge.

3.32 Representatives
AT&T’s Agreement Representative is Kathy Holzer-Muniz or such other persons as
may be designated in writing by AT&T from time to time. Supplier’s
Representative is Chris Paoletti CONTACT or such other person as may be
designated in writing by Supplier from time to time. Supplier shall provide a
single point of contact to resolve any billing disputes.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

30



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
3.33 Severability
If any provision of this Agreement is held invalid or unenforceable, such
invalidity or non-enforceability shall not invalidate or render unenforceable
any other portion of this Agreement. The entire Agreement will be construed as
if it did not contain the particular invalid or unenforceable provision(s), and
the rights and obligations of Supplier and AT&T will be construed and enforced
accordingly.
3.34 Survival of Obligations
Obligations and rights in connection with this Agreement, which by their nature
would continue beyond the Termination, Cancellation or expiration of this
Agreement, including, but not limited to, those in the Sections entitled
“Compliance with Laws,” “Indemnity,” “Independent Contractor,” “Information,”
“Information-Customer”, “Insurance,” “Infringement of Third Party Intellectual
Property Rights” “Publicity,” “Severability,” and “Warranty,” will survive the
Termination, Cancellation or expiration of this Agreement.
3.35 Taxes

a.   Supplier may invoice AT&T the amount of any federal excise taxes or state
or local sales taxes imposed upon the sale of Material or provision of Services
as separate items, if applicable, listing the taxing jurisdiction imposing the
tax. Installation, labor and other non-taxable charges must be separately
stated. AT&T agrees to pay all applicable taxes to Supplier which are stated on
and at the time the Material or Service invoice is submitted by Supplier.
Supplier agrees to remit taxes to the appropriate taxing authorities. Supplier
agrees that it will honor properly prepared retail sales tax exemption
certificates, which AT&T may submit, pursuant to the relevant Sales/Use tax
provisions of the taxing jurisdictions.   b.   Supplier agrees to pay, and to
hold AT&T harmless from and against, any penalty, interest, additional tax, or
other charge that may be levied or assessed as a result of the delay or failure
of Supplier, for any reason, to pay any tax or file any return or Information
required by law, rule or regulation or by this Agreement to be paid or filed by
Supplier. Supplier agrees to pay and to hold AT&T harmless from and against any
penalty or sanction assessed as a result of Supplier doing business with any
country subject to U.S. trade restrictions.   c.   Following the issuance of an
Order, Supplier shall within twenty (20) days (but in no event later than two
(2) weeks before commencement of Work under the applicable Order) present AT&T a
schedule of taxes and fees that Supplier proposes to collect from AT&T. Upon
AT&T’s request, the Parties shall consult with respect to the basis and rates
upon which Supplier shall pay any taxes or fees for which AT&T is obligated to
reimburse Supplier under this Agreement. If AT&T determines that in its opinion
any such taxes or fees are not payable, or should be paid on a basis less than
the full price or at rates less than the full tax rate, Supplier shall make
payment in accordance with such determinations and AT&T shall be responsible for
such determinations. If collection is sought by the taxing authority for a
greater amount of taxes than that so determined by AT&T, Supplier shall promptly
notify AT&T. Supplier shall cooperate with AT&T in contesting such
determination, but AT&T shall be responsible and shall reimburse

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

31



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

    Supplier for any tax, interest, or penalty in excess of its determination.
If AT&T desires to contest such collection, AT&T shall promptly notify Supplier.
If AT&T determines that in its opinion it has reimbursed Supplier for sales or
use taxes in excess of the amount which AT&T is obligated to reimburse Supplier,
AT&T and Supplier shall consult to determine the appropriate method of recovery
of such excess reimbursements. Supplier shall credit any excess reimbursements
against tax reimbursements or other payments due from AT&T if and to the extent
Supplier can make corresponding adjustments to its payments to the relevant tax
authority. At AT&T’s request, Supplier shall timely file any claims for refund
and any other documents required to recover any other excess reimbursements, and
shall promptly remit to AT&T all such refunds and interest received.   d.   If
any taxing authority advises Supplier that it intends to audit Supplier with
respect to any taxes for which AT&T is obligated to reimburse Supplier under
this Agreement, Supplier shall (i) promptly so notify AT&T, (ii) afford AT&T an
opportunity to participate on an equal basis with Supplier in such audit with
respect to such taxes and (iii) keep AT&T fully informed as to the progress of
such audit. Each Party shall bear its own expenses with respect to any such
audit, and the responsibility for any additional tax, penalty or interest
resulting from such audit shall be determined in accordance with the applicable
provisions of this Section. Supplier’s failure to comply with the notification
requirements of this Section shall relieve AT&T of its responsibility to
reimburse Supplier for taxes only if Supplier’s failure materially prejudiced
AT&T’s ability to contest imposition or assessment of those taxes.   e.   In
addition to its rights under subsection d. above with respect to any tax or tax
controversy covered by this Section, AT&T will be entitled to contest, pursuant
to applicable law and tariffs, and at its own expense, any tax previously billed
that it is ultimately obligated to pay. AT&T will be entitled to the benefit of
any refund or recovery of amounts that it had previously paid resulting from
such a contest. Supplier will cooperate in any such contest, provided that all
costs and expenses incurred in obtaining a refund or credit for AT&T shall be
paid by AT&T.   f.   If either Party is audited by a taxing authority or other
governmental entity, the other Party agrees to reasonably cooperate with the
Party being audited in order to respond to any audit inquiries in an appropriate
and timely manner, so that the audit and any resulting controversy may be
resolved expeditiously.

3.36 Third Party Administrative Services
Supplier acknowledges that a third party vendor will be performing certain
administrative functions associated with this Agreement pursuant to a contract
between AT&T and the third party vendor. These administrative functions include,
but are not limited to the following:

  a.   Tracking of certificates of insurance     b.   Providing financial
analysis     c.   Verifying supplier diversity certification     d.   Supplier
profile information

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

32



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
Supplier agrees to cooperate with such third party vendor to facilitate its
performance of these administrative functions, including Supplier’s provision of
data requested from time to time by the third party vendor. Further,
notwithstanding any other provision of this Agreement, Supplier agrees that AT&T
may provide to such third party vendor confidential Information regarding
Supplier, subject to confidentiality obligations. Supplier agrees to pay the
third party vendor an annual fee for the performance of these administrative
functions, which annual fee shall not exceed [*] dollars and a one time set-up
fee of [*] Dollars ($[*]).
3.37 Title to Work Products

a.   All right, title and interest in and to all tangible and intangible Work
and Work products developed or produced under this Agreement by or on behalf of
Supplier for AT&T, whether comprising or incorporated in specifications,
drawings, sketches, models, samples, data, computer programs, reports,
documentation or other technical or business information, and all right, title
and interest in and to patents, copyrights, trade secrets, trademarks and other
intellectual property derived from such Work and Work products are hereby
assigned by Supplier to AT&T and are hereby agreed by Supplier to be transferred
to AT&T or otherwise vested therein, effective when first capable of being so
assigned, transferred or vested. Supplier shall obligate its employees,
subcontractors and others to provide, and shall supply to AT&T at no extra cost,
all such assignments, rights and covenants as AT&T deems appropriate to assure
and perfect such transfer or other vesting. All Work and Work products shall be
provided to AT&T as required herein or on Cancellation, Termination or
completion of this Agreement, whichever is earlier, unless Supplier is requested
in writing to do otherwise. All such Work and Work products shall be considered
and arranged to be a “Work made for hire” to the extent allowed by law.   b.  
The Work and Work products developed or produced under is Agreement shall be the
original Work of Supplier, unless AT&T’s Representative has consented in writing
to the inclusion of Work or Work products owned or copyrighted by others
(hereafter “Included Works”). In requesting such consent, Supplier shall notify
AT&T of the scope of the rights and permissions Supplier intends to obtain for
AT&T with respect to such included Works and modify the scope of same as
requested by AT&T. Copies of all rights and permissions, clearly identifying the
Included Works to which they apply, shall be supplied to AT&T promptly after
their acquisition.   c.   AT&T shall not acquire title hereunder to any
intangible Work or Work products preexisting execution of this Agreement and not
developed or produced in anticipation hereof.   d.   Supplier agrees, for itself
and its affiliates, not to assert patents and copyrights owned or controlled by
Supplier or any parent thereof or subsidiary of either against AT&T, its
affiliates, and its or their direct or indirect customers, in connection with
any Work product or other subject matter directly or indirectly derived from
Work done hereunder.   e.   During the course of this Agreement, Supplier will
receive information from AT&T and others, including lists of customers and
potential customers for communications services. All customer lists and all
customer information derived by Supplier in connection with the performance of
services are the property of AT&T, and shall, at the conclusion or other
Cancellation, Termination of this Agreement, be returned to AT&T or, at AT&T’s
option, destroyed. At such time, any lists or information derived from lists
which are contained in any databases in Supplier’s possession shall be scrubbed
by Supplier, including deletion of names, addresses,

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

33



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

    telephone numbers and any telecommunications-related information. In order
to protect AT&T information, Supplier agrees that after the expiration or other
Cancellation or Termination of this Agreement, Supplier shall not use its
database to provide services to any other local or long distance carrier, cable
television service provider, pager service provider, or cellular/wireless
service provider for a period of [*] days. During the first [*] days or sooner
following expiration or other Cancellation or Termination of this Agreement,
Supplier agrees that AT&T shall verify that the databases have been cleansed as
directed above through an audit done by a AT&T designated individual. This audit
will be performed when Supplier indicates the databases have been thoroughly
cleansed. AT&T also reserves the right to audit the databases [*] within the [*]
days following for the same purpose. Supplier agrees that any failure to comply
with these obligations will cause irreparable injury to AT&T.   f.   All other
materials provided by AT&T or prepared by the Supplier in connection with this
Agreement, including, but not limited to, training materials, scripts,
rebuttals, rate charts, plans, methods and procedures, and promotional materials
(e.g. banners) shall be returned to AT&T at the conclusion or other Cancellation
or Termination of this Agreement.

3.38 Warranty

a.   Supplier warrants to AT&T that any Services provided hereunder will be
performed in a first-class, professional manner, in strict compliance with the
Specifications, and with the care, skill, and diligence, and in accordance with
the applicable standards, currently recognized in Supplier’s profession or
industry. If Supplier fails to meet applicable professional standards, Supplier
will, without additional compensation, promptly correct or revise any errors or
deficiencies in the Services furnished hereunder.   b.   The warranty period for
Services shall be the longer of the warranty period stated in the Order, the
Specifications, or one year. The warranty period shall commence upon Acceptance.
  c.   Supplier represents and warrants that: There are no actions, suits, or
proceedings, pending or threatened, which will have a material adverse effect on
Supplier’s ability to fulfill its obligations under this Agreement; it will
immediately notify AT&T if, during the term of this Agreement, Supplier becomes
aware of any action, suit, or proceeding, pending or threatened, which may have
a material adverse effect on Supplier’s ability to fulfill the obligations under
this Agreement or any Order; it has all necessary skills, rights, financial
resources, and authority to enter into this Agreement and related Orders and to
provide or license the Services, including that the Services will not infringe
any patent, copyright, or other intellectual property; no consent, approval, or
withholding of objection is required from any entity, including any governmental
authority with respect to the entering into or the performance of this Agreement
or any Order; the Services will be provided free of any lien or encumbrance of
any kind; it will be fully responsible and liable for all acts, omissions, and
Work performed by any of its representatives, including any subcontractor; that
all representatives, including subcontractors, will strictly comply with the
provisions specified in this Agreement; and it will comply with the terms of
this Agreement or Order, including those specified in any Appendix or Appendices
thereto.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

34



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

d.   All warranties will survive inspection, acceptance, payment and use. These
warranties will be in addition to all other warranties, express, implied, or
statutory. Supplier will defend, indemnify, and hold AT&T harmless for a breach
of these warranties.   e.   If at any time during the warranty period for
Material or Services AT&T believes there is a breach of any warranty, AT&T will
notify Supplier setting forth the nature of such claimed breach. Supplier shall
promptly investigate such claimed breach and shall either (i) provide
Information satisfactory to AT&T that no breach of warranty in fact occurred or
(ii) at no additional charge to AT&T, promptly take such action as may be
required to correct such breach. If the required corrective action is to
re-perform the Services and/or repair the Material, and if Supplier fails or
refuses to make such repairs and/or re-perform such Services, then, in addition
to any other remedies, AT&T shall have the right, at its option, either (1) to
perform such Services and to repair such Material, at Supplier’s expense; or (2)
to receive a full refund of any amounts paid for such Material and Services.  
f.   If a breach of warranty has not been corrected within a commercially
reasonable time, or if two or more breaches of warranty occur in any sixty
(60) day period, AT&T may Cancel the applicable Order.

3.39 Work Orders

a.   AT&T may order Material and Services by submitting Work Orders in
connection with this Agreement.

  1.   A description of the Services, including any numerical/alphabetical
identification referenced in the applicable price list;     2.   The requested
Delivery Date and/or performance schedule of the Services;     3.   The
applicable price(s);     4.   The location to which invoices are to be rendered
for payment; and     5.   AT&T’s Work Order number.     6.   The maximum total
expenditure authorized.

b.   The terms in this Agreement shall apply to Work Orders submitted in
connection with this Agreement. In the event of a conflict or inconsistency
between this Agreement and any Work Order, the Work Order shall control for
purposes of that Work Order.   c.   Except as otherwise provided in an Work
Order as described above, Supplier shall provide Material or Services for
Supplier in accordance with the “Quality Assurance Standards and Guidelines” set
forth in Appendix H.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

35



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
4.0 Special Terms
4.1 Access

a.   When appropriate, Supplier shall have reasonable access to AT&T’s premises
during normal business hours, and at such other times as may be agreed upon by
the Parties to enable Supplier to perform its obligations under this Agreement.
Supplier shall coordinate such access with AT&T’s designated representative
prior to visiting such premises. Supplier will ensure that only persons employed
by Supplier or subcontracted by Supplier will be allowed to enter AT&T’s
premises. If AT&T requests Supplier or its subcontractor to discontinue
furnishing any person provided by Supplier or its subcontractor from performing
Work on AT&T’s premises, Supplier shall immediately comply with such request.
Such person shall leave AT&T’s premises immediately and Supplier shall not
furnish such person again to perform Work on AT&T’s premises without AT&T’s
written consent. The Parties agree that, where required by governmental
regulations, Supplier will submit satisfactory clearance from the U.S.
Department of Defense and/or other federal, state or local authorities.   b.  
AT&T may require Supplier or its representatives, including employees and
subcontractors, to exhibit identification credentials, which AT&T may issue to
gain access to AT&T’s premises for the performance of Services. If, for any
reason, any Supplier representative is no longer performing such Services,
Supplier shall immediately inform AT&T. Notification shall be followed by the
prompt delivery to AT&T of the identification credentials, if issued by AT&T.
Supplier agrees to comply with AT&T’s corporate policy requiring Supplier or its
representatives, including employees and subcontractors, to exhibit their
company photo identification in addition to the AT&T issued photo identification
when on AT&T’s premises.   c.   Supplier shall ensure that its representatives,
including employees and subcontractors, while on or off AT&T’s premises, will
perform Work which (i) conform to the Specifications, (ii) protect AT&T’s
Material, buildings and structures, (iii) does not interfere with AT&T’s
business operations, and (iv) perform such Services with care and due regard for
the safety, convenience and protection of AT&T, its employees, and property and
in full conformance with the policies specified in the AT&T Code of Business
Conduct, which prohibits the possession of a weapon or an implement which can be
used as a weapon (a copy of the AT&T Code of Business Conduct is available upon
request).   d.   Supplier shall ensure that all persons furnished by Supplier
work harmoniously with all others when on AT&T’s premises.

4.2 Background Check
Supplier shall comply with the requirements of Appendix AA entitled Background
Checks.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

36



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
4.3 AT&T Electronic Privacy Policy
Supplier and all Supplier Personnel shall abide by the following policy AT&T has
established for all electronic information systems:

a.   AT&T electronic and computer resources are provided for the transaction of
company business. The policy of AT&T with respect to information in electronic
media (including but not limited to programs, databases, files, e-mail records)
is no different from the policy concerning paper records. While AT&T at all
times retains the right to inspect, record and/or remove all information made or
kept by employees utilizing company resources, such inspection, recording, or
removing takes place only on the basis of company need. Need includes but is not
limited to management’s determination that reasonable cause exists for belief
that laws, AT&T policies or management directives have been, are being, or may
be broken or violated.   b.   Protection of AT&T systems/networks: Supplier and
all Supplier Personnel shall follow all AT&T policies/AT&T Personal Data,
Supplier shall provide AT&T with such assistance as AT&T may reasonably require
to fulfill its responsibilities under the respective applicable Privacy Laws.  
c.   AT&T Personal Data shall mean that portion of AT&T Data that is subject to
any Privacy Laws. “Privacy Laws” shall mean Laws relating to data privacy,
trans-border data flow or data protection such as the implementing legislation
and regulations of the European Union member states under the European Union
Directive 95/46/EC.

4.4 Customer Contact

a.   Contact by Supplier of AT&T’s customers in any form, including but not
limited to face-to-face contact, telephone contact, e-mail contact, and written
contact (individually and collectively: “contact”), shall be only as set forth
in this Agreement.   b.   Prior to Supplier, or Supplier’s subcontractor, if
any, having contact in any form with AT&T’s customers pursuant to this
Agreement, Supplier must submit a script, creative media or recital, as
applicable, that describes specifically what will be communicated during the
contact with AT&T’s customer. Approval of the script, creative media or recital,
which will not be unreasonably withheld, must be obtained prior to the customer
contact being initiated.   c.   Supplier, or Supplier’s subcontractor, if any,
shall not change or otherwise deviate from the approved script, creative media
or recital without the prior written approval of AT&T.   d.   Supplier shall
ensure that all employees and the employees of subcontractors, if any, who have
any direct contact with AT&T’s customers under this Agreement complete and sign
the Worker Agreement, Appendix G, prior to such contact under this Agreement.  
e.   Except as specifically authorized by this Agreement, Supplier shall not
contact AT&T’s customers directly for the purpose of selling Services similar to
those covered under this Agreement.   f.   Failure on the part of Supplier, or
Supplier’s subcontractors, if any, to comply with this provision will be
considered a material breach of this Agreement and AT&T may, in addition to
remedies available under this Agreement and in-law, immediately cancel this
Agreement and/or the governing Schedule for default.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

37



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
4.5 Electronic Data Interchange (EDI)

a.   The Parties shall exchange Orders, payments, acknowledgements, invoices,
remittance notices, and other records (“Data”) electronically, in place of
tangible documents, and agree to exchange such Data in accordance with the
Telecommunications Industry Forum EDI Guidelines for use of American National
Standards Institute (ANSI) Accredited Standards Committee X12 transaction sets,
unless they mutually agree to a proprietary format or another standard such as
Extensible Markup Language (XML).   b.   The following additional conditions
apply to any such exchanges:

  1.   Garbled Transmissions: If any Data is received in an unintelligible,
electronically unreadable, or garbled form, the receiving Party shall promptly
notify the originating Party (if identifiable from the received Data) in a
reasonable manner. In the absence of such notice, the originating Party’s record
of the contents of such Data shall control.

  2.   Signatures: Each Party will incorporate into each EDI transmission an
electronic identification consisting of symbol(s) or code(s) (“Signature”). Each
Party agrees that any predetermined Signature of such Party included in or
affixed to any EDI transmission shall be sufficient to verify such Party
originated, “signed” and “executed” such transmission. No Party shall disclose
to any unauthorized person the Signatures of the Parties hereto.

  3.   Statute of Frauds: The Parties expressly agree that all Data transmitted
pursuant to this clause shall be deemed to be a “writing” or “in writing” for
purposes of the Uniform Commercial Code (“UCC”). Any such Data containing or
having affixed to it a Signature shall be deemed for all purposes: (i) to have
been “signed” and “executed”; and (ii) to constitute an “original” when printed
from electronic files or records established and maintained in the normal course
of business.

  4.   Method of Exchange: Exchange of Data will be made by direct electronic or
computer systems communication between AT&T and Supplier or by indirect
communications using a third party service provider (“Provider”) or Value Added
Network (“VAN”) to translate, forward and/or store such Data. Each Party shall
be responsible for the cost(s) and associated cost(s) of any Provider or VAN
with which it contracts.

4.6 Ethical Guidelines
Supplier shall provide the Service and all related Material and Services to AT&T
while abiding by the Society of Competitive Intelligence Professionals’ Code of
Ethics and all applicable laws. In obtaining competitive business information,
it may be necessary for Supplier to contact AT&T’s competitors. Supplier shall
follow AT&T’s ethical guidelines as set forth below when contacting a AT&T
competitors:

a.   Supplier will not say anything misleading, deceptive or untrue.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

38



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

b.   Supplier will not enter into any agreement fraudulently, i.e., order
services and then cancel before the service is installed or completed.   c.  
Supplier will always give its name to the competitor, if requested.   d.  
Supplier will provide its name and client if asked or, as an alternative,
provide the option of terminating the discussion.   e.   Supplier will not
provide the competitor with prices, pricing policies, or any sensitive or
confidential or proprietary information of AT&T in exchange for competitive
information.   f.   Supplier must obtain AT&T’s prior written authorization,
including authorization for funding, for any project requiring services by a
third-party consultant, payment of any fees in addition to those contemplated by
this Agreement, or execution of any other agreement that would require the
payment of any additional fees by AT&T to Supplier.

Any failure of Supplier to abide by these guidelines will constitute a material
breach of this Agreement, entitling AT&T to pursue all available remedies at law
or in equity.
4.7 Fraud — Slamming & Cramming

a.   Supplier agrees to take necessary steps to ensure employees or
subcontractors are not involved in fraudulent practices, including, but not
limited to, cramming or slamming.

  1.   Cramming occurs when a customer is charged for products or services they
have not ordered or may not have ever received.     2.   Slamming is the
unauthorized and illegal changing of a customer’s telecommunications service
provider without his or her knowledge or permission. It can affect local and
long-distance service provider choices.

b.   In addition to all other remedies available under this Agreement and
in-law, AT&T reserves the right to require the immediate termination of any
subcontractor Supplier retains who does not follow these anti-fraud provisions.

4.8 Independent Contractor
Supplier hereby represents and warrants to AT&T that:

a.   Supplier is engaged in an independent business and will perform all
obligations under this Agreement as an independent contractor and not as the
agent or employee of AT&T;   b.   Supplier’s personnel performing Services shall
be considered solely the employees of Supplier and not employees or agents of
AT&T;

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

39



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

c.   Supplier has and retains the right to exercise full control of and
supervision over the performance of the Services and full control over the
employment, direction, assignment, compensation, and discharge of all personnel
performing the Services;   d.   Supplier is solely responsible for all matters
relating to compensation and benefits for all of Supplier’s personnel who
perform Services. This responsibility includes, but is not limited to,
(i) timely payment of compensation and benefits, including, but not limited to,
overtime, medical, dental, and any other benefit, and (ii) all matters relating
to compliance with all employer obligations to withhold employee taxes, pay
employee and employer taxes, and file payroll tax returns and information
returns under local, state and federal income tax Laws, unemployment
compensation insurance and state disability insurance tax Laws, social security
and Medicare tax Laws, and all other payroll tax Laws or similar Laws with
respect to all Supplier personnel providing Services;   e.   Supplier will
indemnify, defend, and hold AT&T harmless from all Liabilities, costs, expenses
and claims related to Supplier’s failure to comply with the immediately
preceding paragraph;   f.   Supplier shall ensure that all individuals who
provide Services under this Agreement sign an “Agreement Regarding
Non-Employment Status with AT&T” in the form attached hereto as Appendix I, and
shall deliver an executed copy to AT&T no later than the commencement of
performance of such Services.

4.9 Information — Customer

a.   For the purposes of this Section, “Customer Information” includes, but is
not limited to, customer name, address, e-mail address, and/or phone number
(listed or unlisted); personal information concerning a customer, including
birth date, social security number, drivers license, credit card information,
bank account, account number or personal identification numbers; information
concerning a customer’s calling patterns, call details, records of incoming or
outgoing calls, or minutes of use or other use of AT&T’s services; information
related to payments, credit status, and transactions with AT&T; demographic
information; or aggregate customer data — including aggregate data with
individual identifying information deleted,; and customer proprietary network
information (“CPNI”) (as that term is defined in Section 222 of the
Communications Act of 1934, 47 U.S.C.222, as amended (“Section 222”)), which
includes information available to AT&T by virtue of AT&T’s relationship with its
customers as a provider of telecommunications service and may include: the
quantity, technical configuration, location, type, destination, amount of use of
telecommunications service subscribed to, and information contained on the
telephone bills of AT&T’s customers pertaining to telephone exchange service or
telephone toll service received by a customer of AT&T. Except as provided
herein, as between Supplier and AT&T, title to all Customer Information shall be
in AT&T. Except as otherwise provided herein, no license or rights to any
Customer Information are granted to Supplier hereunder.   b.   Supplier
acknowledges that Customer Information received may be subject to certain
privacy laws and regulations and requirements, including requirements of AT&T.
Supplier shall consider Customer Information to be private, sensitive and
confidential. Accordingly, with respect to Customer Information, Supplier shall
comply with all applicable privacy laws and regulations and requirements,
including, but not limited to, the CPNI restrictions contained in Section 222.
Accordingly, Supplier shall:

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

40



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

  1.   not use any CPNI to market or otherwise sell products to AT&T’s
customers, except to the extent necessary for the performance of Services for
AT&T or as otherwise approved or authorized by AT&T in this Agreement or in
writing;

  2.   make no disclosure of Customer Information to any party other than AT&T,
except to the extent necessary for the performance of Services for AT&T or
except such disclosure required under force of law; provided that Supplier shall
provide AT&T with notice immediately upon receipt of any legal request or demand
by a judicial, regulatory or other authority or third party to disclose or
produce Customer Information; Supplier shall furnish only that portion of the
Customer Information that is legally required to furnish and shall provide
reasonable cooperation to AT&T should AT&T exercise efforts to obtain a
protective order or other confidential treatment with respect to such Customer
Information.

  3.   not incorporate any Customer Information into any database other than in
a database maintained exclusively for the storage of AT&T’s Customer
Information;

  4.   not incorporate any data from any of Supplier’s other customers,
including Affiliates of AT&T, into AT&T’s customer database;

  5.   make no use whatsoever of any Customer Information for any purpose except
to comply with the terms of this Agreement;     6.   make no sale, license or
lease of Customer Information to any other party;

  7.   restrict access to Customer Information to only those employees of
Supplier that require access in order to perform Services under this Agreement;

  8.   implement and comply with a data security plan, approved in advance in
writing by AT&T, and other procedures as may be agreed by AT&T and Supplier
relative to the security of Customer Information at all times in performing
Services hereunder;

  9.   prohibit and restrict access or use of Customer Information by any of
Supplier’s other customers, Supplier’s Affiliates, or third parties except as
may be agreed otherwise by AT&T; and

  10.   promptly return all Customer Information to AT&T upon expiration,
Termination or Cancellation of this Agreement or applicable schedule or Order,
unless expressly agreed or instructed otherwise by AT&T.

  11.   immediately notify AT&T upon Supplier’s awareness of (i) any breach of
the above-referenced provisions, (ii) any disclosure (inadvertent or otherwise)
of Customer Information to any third party not expressly permitted herein to
receive or have access to such Customer Information, or (iii) a breach of, or
other security incident involving, Supplier’s systems or network that could
cause or permit access to Customer Information inconsistent with the

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

41



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

      above-referenced provisions, and such notice shall include the details of
the breach, disclosure or security incident. Supplier shall fully cooperate with
AT&T in determining, as may be necessary or appropriate, actions that need to be
taken including, but not limited to, the full scope of the breach, disclosure or
security incident, corrective steps to be taken by Supplier, the nature and
content of any customer notifications, law enforcement involvement, or
news/press/media contact etc., and Supplier shall not communicate directly with
any AT&T customer without AT&T’s consent, which such consent shall not be
unreasonably withheld.

4.10 Inspection of Work
AT&T may have inspectors at the job site to inspect the performance and quality
of the Work and to ensure Supplier’s compliance with the plans and
Specifications of the Order and with the terms and conditions of this Agreement.
Any AT&T inspectors, employees or agents, however, shall have no authority to
direct or advise Supplier concerning the method or manner by which the Work is
to be performed. Supplier has sole authority, responsibility and control over
the Work and shall exercise its full responsibilities as an independent
contractor. Supplier will provide safe access to the Services at all times for
AT&T’s inspection.
4.11 Notice of Release of Information or Breach of Security

a.   Supplier, which shall include any employees, agents, or subcontractor it
may utilize to fulfill this agreement, shall provide immediate notice to AT&T in
the event Supplier becomes aware of (1) any unauthorized (whether intentional or
unintentional) release by Supplier, of Customer Proprietary Network Information
(“CPNI”) or other Customer Personal Information (“CPI”) of any AT&T customer to
any person or entity other than the customer to which such CPNI pertains or
(2) any unauthorized acquisition by any person or entity of computerized or
hard-copy data that compromises the security, confidentiality, or integrity of
any CPNI or other CPI of any AT&T customer maintained by or in the possession of
Supplier.   b.   For purposes of this clause, Customer Proprietary Network
Information / CPNI shall mean information as contained in 47 U.S.C. 222 of the
Federal Telecommunications Act (1996).   c.   For purposes of this clause,
Customer Personal Information / CPI shall include, but shall not be limited to,
information such as a customer’s first name or initial and last name in
combination with any potentially sensitive personally identifiable information
such as the customer’s (a) social security number, (2) driver’s license number,
(3) credit card number, (4) bank account number, (5) credit report information,
or (6) password or account code.

4.12 Offshore Transfer or Processing of AT&T Data.

a.   Supplier represents and warrants that, to the extent that its performance
of the Services includes the transfer, storage or processing outside of the
United States of AT&T Data or other performance of the Services outside of the
United States, such Services (the “Offshore Services”) will be (i) performed in
accordance with the Agreement and Laws (including Privacy Laws) of the United
States, European Union (if applicable) and any jurisdiction in which the
Offshore Services are performed and (ii) performed such that Laws permit the
transfer of the AT&T data back into the United States, and future performance of
the Services within the United States, without any additional cost to AT&T or
authorization or permission of any Entity or government.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

42



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

b.   In the event that new Laws or changes in Laws (including as contemplated in
Section 3.6): (i) require that any such Services be performed within the United
States or any other jurisdiction; (ii) prohibit the performance of any Services
as Offshore Services; or (iii) require that the AT&T data used in connection
with such Offshore Services be transferred back to the United States or restrict
such AT&T data from being transferred to or from, or processed in, stored in or
accessed from any jurisdiction (collectively, “Offshore Impact”), all such
additional costs required in order to cause the Services to be performed in
accordance with Laws shall be the sole responsibility of Supplier. In such
event, Supplier shall perform all necessary tasks in order to continue to
perform the Services, including any Offshore Services, in compliance with Laws,
including, as required by Laws, the performance of any or all Services within
the United States. Upon the event of an Offshore Impact, the Parties will
discuss and consider whether to allow Supplier to increase Prices, provided that
AT&T will not be required to consent to any such increase.   c.   Supplier
represents and warrants that, to the extent that Offshore Services are performed
and to the extent that AT&T data is transferred to, processed or stored outside,
or accessed from outside of the United States and in addition to its other
obligations under this Agreement, Supplier shall store and process AT&T data and
store and operate all application software in a secure environment designed,
monitored and administered to prevent the violation of Laws or this Agreement.
In addition, Supplier shall establish, and require all Supplier personnel to
comply with, stringent policies and rules regarding the removal of AT&T data or
application software from Supplier facilities and otherwise requiring Supplier
personnel to act in accordance with this Agreement and Laws, and Supplier shall
establish physical and logical measures to ensure that such policies and rules
are followed. Under no circumstances shall AT&T data or application software
used in Offshore Services be removed from Supplier facilities.   d.   If
Supplier subsequently misses a Minimum Service Level for [*] consecutive months
or for more than [*] months in a [*] month period, at AT&T’s option, and without
limiting any other rights of AT&T, Supplier shall establish a level of Supplier
Personnel and Managed Third Parties performing Services outside of the United
States to no more than [*] percent ([*]%) (calculated on an FTE basis), at no
cost to AT&T.

4.13 Previous Services for AT&T

a.   Supplier will determine whether each individual who performs Services for
AT&T has performed Work as an employee or temporary worker for AT&T, or any AT&T
Affiliate, in the six (6) months preceding the individual’s proposed
commencement of Work for AT&T. Supplier will provide AT&T with written notice of
any individuals who meet the foregoing criteria. AT&T may require that Supplier
provide another individual to perform the Work.   b.   Supplier will ensure that
no individual providing Services in connection with an Order submitted by AT&T
provides Services to AT&T for more than [*] consecutive [*], unless AT&T
provides written authorization for the individual to perform Services for more
than [*] consecutive [*].

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

43



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
4.14 Reimbursable Expenses
AT&T is not responsible for any travel, meal or other business related expense
incurred by Supplier whether or not incurred in its performance of its
obligations under this Agreement, unless reimbursement of expenses is expressly
authorized in this Agreement or an Order pursuant to this Agreement. If
reimbursement of expenses is so authorized, in order to be reimbursable, each
and every such expense must comply with the requirements of AT&T’s Vendor
Expense Policy attached hereto and incorporated herein as Appendix E. Supplier
must provide in a timely manner receipts and other documentation as required by
the Vendor Expense Policy and such additional documentation or information
requested by AT&T to substantiate expenses submitted by Supplier for
reimbursement.
4.15 Requirements for Access to AT&T’s System(s) and/or Databases:
If requested by AT&T, for each employee or temporary worker of Supplier or
Supplier’s subcontractors requesting access to AT&T’s systems and/or databases,
Supplier will provide to AT&T (1) for all persons working in the US or US
citizens working abroad, the persons social security number or (2) for all other
persons, a unique identifier for each person. The social security number or
unique identifier will be used by AT&T solely to identify the person accessing
AT&T’s system to ensure compliance with this Agreement, including without
limitation Section 4.9 “Information -Customer”. AT&T will provide each such
employee or temporary worker a unique user ID for access to AT&T systems. This
unique user ID may only be used by the individual to whom it is assigned so AT&T
can identify the person accessing AT&T’s system to ensure compliance with this
Agreement.
4.16 Ownership of Hardware and Software
Supplier agrees that any hardware or software provided by AT&T to execute this
project shall at all times remain the property of AT&T. Supplier will return all
of the hardware and software to AT&T upon Termination, Cancellation or
expiration of this Agreement, or on demand by AT&T, in good condition, ordinary
wear and tear accepted.
4.17 Subcontractors

a.   Use of Subcontractors. Supplier shall not subcontract any of its
responsibilities without AT&T’s prior written approval, which may be withheld in
AT&T’s sole discretion.

Prior to entering into a subcontract with a third party for the Services,
Supplier shall (i) give AT&T reasonable prior notice specifying the components
of the Services affected, the scope of the proposed subcontract, the identity
and qualifications of the proposed Subcontractor and the reasons for
subcontracting the work in question; and (ii) obtain AT&T’s prior written
approval of such Subcontractor. AT&T also shall have the right during the term
of this Agreement to revoke its prior approval of a Subcontractor and direct
Supplier to replace such Subcontractor as soon as possible at no additional cost
to AT&T; provided, however, that AT&T shall discuss AT&T’s concerns regarding
the Subcontractor with Supplier prior to such revocation and shall otherwise
exercise its right to revocation in a manner that provides Supplier a reasonable
opportunity to mitigate potential negative impacts on the Services resulting
from AT&T’s revocation and Supplier’ replacement of the Subcontractor; provided,
further, that notwithstanding the foregoing
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

44



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

    proviso, at any time, if AT&T reasonably believes a Subcontractor will
create legal liability to AT&T or an eligible recipient, AT&T may immediately
revoke its prior approval of the Subcontractor and Supplier shall, upon AT&T’s
request, replace (or cause to be replaced) as promptly as possible such
Subcontractor with a replacement Subcontractor of suitable ability and
qualifications, without cost to AT&T. Supplier may, subject to AT&T’s prior
consent, which shall not be unreasonably withheld, update an approved
Subcontractor, as listed herewith, in accordance with this Section 4.17.   b.  
Supplier Responsibility. Supplier shall be responsible for any failure by any
Subcontractor or Subcontractor personnel to perform in accordance with this
Agreement or to comply with any duties or obligations imposed on Supplier under
this Agreement to the same extent as if such failure to perform or comply was
committed by Supplier or Supplier employees. Supplier shall guarantee the
performance of all such Subcontractors and Subcontractor personnel providing any
of the Services hereunder. Supplier shall be AT&T’s sole point of contact
regarding the Services, including with respect to payment.

4.18 Work Done By Others
If any part of Supplier’s Work is dependent upon work performed by others,
Supplier shall inspect and promptly report to AT&T any defect that renders such
other work unsuitable for Supplier’s proper performance. Supplier’s silence
shall constitute approval of such other work as fit, proper and suitable for
Supplier’s performance of its Work.
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed, which
may be in duplicate counterparts, each of which will be deemed to be an original
instrument, as of the date the last Party signs.

              Startek, Inc.   AT&T Services, Inc.
 
           
By:
      By:    
 
           
 
           
Printed Name:
      Printed Name:   Richard Steadman
 
           
 
           
Title:
      Title:   Director, Global Strategic Sourcing
 
           
 
           
Date:
      Date:    
 
           

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

45



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
Appendices
Appendix A — Description of Services and Deliverables
Supplier shall provide the following Services:
Supplier shall perform for AT&T inbound and/or outbound Call Center Services as
described in the applicable Order which may include other types of services.
Services may also include solicitation of orders, addressing customer service
requests, collecting data and issuing reports, and set forth in this Agreement
(hereinafter collectively “Services”).
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

46



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
Appendix B — Price(s)
Supplier shall provide the Services, including any applicable deliverables, for
the following:
To be outlined in each applicable Order.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

47



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
Appendix C — Prime Supplier MBE/WBE/DVBE Participation Plan
YEAR REPORTING:                     

     
PRIME SUPPLIER NAME:
   
 
   
ADDRESS:
   
 
   
COMPANY E-MAIL:
   
 
   
 
   
 
   
TELEPHONE NUMBER:
   
 
   

DESCRIBE GOODS OR SERVICES BEING PROVIDED UNDER THIS AGREEMENT:
 
 
DESCRIBE YOUR M/WBE-DVBE OR SUPPLIER DIVERSITY PROGRAM AND THE PERSONNEL
DEDICATED TO THAT PROGRAM:
 
 
THE FOLLOWING, TOGETHER WITH ANY ATTACHMENTS, IS SUBMITTED AS AN MBE/WBE/DVBE
PARTICIPATION PLAN.

1.   GOALS

  A.   WHAT ARE YOUR MBE/WBE/DVBE PARTICIPATION GOALS?

     
MINORITY BUSINESS ENTERPRISES (MBEs)
   
 
   
WOMAN BUSINESS ENTERPRISES (WBEs)
   
 
   
DISABLED VETERAN BUSINESS
   
 
   
ENTERPRISES (DVBEs)
   
 
   

  B.   WHAT IS THE ESTIMATED ANNUAL VALUE OF THIS CONTRACT WITH:

     
AT&T Midwest
   
 
   
AT&T West (NV)
   
 
   
AT&T West (CA)
   
 
   
AT&T East
   
 
   
AT&T Southwest
   
 
   
AT&T Yellow Pages
   
 
   
ASI (AT&T Advanced Solutions)
   
 
   
AT&T Datacomm
   
 
   
AT&T Long Distance
   
 
   
AT&T Telecom
   
 
   
AT&T Internet Services
   
 
   
AT&T MSI
   
 
   
AT&T Services
   
 
   

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

48



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

     
AT&T Operations
   
 
   
Other
   
 
   

      Note: Indicate dollar award(s) as it applies to this contract (i.e.
Pacific Bell, SWBT, and/or Affiliate).     C.   WHAT ARE THE DOLLAR AMOUNTS OF
YOUR PROJECTED MBE/WBE/DVBE PURCHASES?

     
MINORITY BUSINESS ENTERPRISES (MBEs)
   
 
   
WOMAN BUSINESS ENTERPRISES (WBEs)
   
 
   
DISABLED VETERAN BUSINESS
   
 
   
ENTERPRISES (DVBEs)
   
 
   
 
    SEE MBE/WBE/DVBE CANCELLATION CLAUSE IN AGREEMENT FOR DEFINITIONS OF MBE,
WBE, AND DVBE.

2.   LIST THE PRINCIPAL GOODS AND SERVICES TO BE SUBCONTRACTED TO MBE/WBE/DVBEs
OR DELIVERED THROUGH MBE/WBE/DVBE VALUE-ADDED RESELLERS.

DETAILED PLAN FOR USE OF MBE/WBE/DVBEs AS SUBCONTRACTORS,
DISTRIBUTORS, VALUE-ADDED RESELLERS
For every product and service you intend to use, provide the following
information. (attach additional sheets if necessary)

                  Company
Name   Classification
(MBE/WBE/DVBE)   Products/Services
to be provided   $ Value   Date to Begin                                        
                                                                               
                                                                             

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

49



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

3.   SUPPLIER AGREES THAT IT WILL MAINTAIN ALL NECESSARY DOCUMENTS AND RECORDS
TO SUPPORT ITS EFFORTS TO ACHIEVE ITS MBE/WBE/DVBE PARTICIPATION GOAL(S).
SUPPLIER ALSO ACKNOWLEDGES THE FACT THAT IT IS RESPONSIBLE FOR IDENTIFYING,
SOLICITING AND QUALIFYING MBE/WBE/DVBE SUBCONTRACTORS, DISTRIBUTORS AND
VALUE-ADDED RESLLERS.   4.   THE FOLLOWING INDIVIDUAL, ACTING IN THE CAPACITY OF
MBE/WBE/DVBE COORDINATOR FOR SUPPLIER, WILL:

  A.   ADMINISTER THE MBE/WBE/DVBE PARTICIPATION PLAN     B.   SUBMIT SUMMARY
REPORTS     C.   COOPERATE IN ANY STUDIES OR SURVEYS AS MAY BE REQUIRED, IN
ORDER TO DETERMINE THE EXTENT OF COMPLIANCE BY THE SUPPLIER WITH THE
PARTICIPATION PLAN

     
NAME:
   
 
   
TITLE:
   
 
   
TELEPHONE NUMBER:
   
 
   
AUTHORIZED SIGNATURE:
   
 
   
DATE:
   
 
   

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

50



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
Appendix D — MBE/WBE/DVBE Results Report
[Result Table*]
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

51



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
Appendix E — Vendor Expense Policy — If Applicable
1.0 GENERAL
AT&T Vendor Expense Policy (VEP) provides guidelines to be followed by all
vendors of AT&T in requesting reimbursement for business travel, meals and other
business related expense. Expenses outside this policy are not reimbursable.
The following principles apply to requests for expense reimbursement:
When spending money that is to be reimbursed, vendors must ensure that an AT&T
Company (“Company”) receives proper value in return. Prudent and proper judgment
must be used in reporting and approving business expenses.
The concept that a vendor and their employees are ‘entitled’ to certain types or
amounts of expenditures while conducting business with the Company is erroneous.
Personal expenditures reported for reimbursement should be billed exactly as
they were incurred. The use of averages for any type expenditure or combination
of expenditures is not permitted except as specifically provided or documented
in a contract.
Every vendor and AT&T employee who certifies or approves the correctness of any
voucher or bill should have reasonable knowledge the expense and amounts are
proper and reasonable. In the absence of the adoption of such policy, or
existing contractual agreements, these guidelines are considered the minimum
requirements for requesting reimbursement of Company funds. These policies
should be included in any new or renewed contract with a contractor or
consultant.
Deviations from this VEP must be approved in writing by the sponsoring Senior
Manager or Officer of an AT&T company.
Employees should refer to the Section entitled “Payments” in the Schedule of
Authorizations For Affiliates of AT&T Communications, Inc. for appropriate
vendor invoice authorization approval levels.
Receipts should be requested and reviewed for any unusual or out of the ordinary
expenses or where the approver cannot make a reasonable determination on the
propriety of the transaction without a receipt.
The origination of a given expenditure for business purposes is the
responsibility of the vendor incurring the expense and the authorization of that
expense is the responsibility of the appropriate level of AT&T management in
accordance with the Schedule of Authorizations For Affiliates of AT&T
Communications, Inc.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

52



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
1.1 Non-Reimbursable Expenses
The following expenses are considered non-reimbursable:

  •   Airline club membership fees, dues, or upgrade coupon     •   Meals not
consistent with AT&T employee policy     •   Annual credit card fees     •  
Barber/Hairstylist/Beautician Expenses     •   Car rental additional fees
associated with high speed toll access programs     •   Car Washes     •  
Entertainment expenses     •   Health Club and Fitness facilities     •   Hotel
Safe rental     •   Upgrades on airline fees     •   Excessive tips, i.e., in
excess of 15% of cost of meal or services, excluding tax     •   PC, cell phone,
and other vendor support expenses     •   Meals not directly required to do
business on the AT&T account (e.g. vendors cannot voucher lunch with each other
simply to talk about AT&T)     •   In-flight drinks     •   Magazines &
newspapers     •   Personal entertainment     •   Expenses associated with
spouses or other travel companions     •   Office expenses of vendors     •  
Surcharges for providing fast service (not related to delivery charges such as
Fedex, UPS, etc.). AT&T expects all vendors to complete the terms of contracts
in the shortest period practicable. Charges for shortening the timeframe in
which contracts are fulfilled are not permissible.     •   Vendors may not
submit expenses to cover meals or expenses for an AT&T employee, whether in a
home location or on official travel     •   Travel purchased with prepaid air
passes.     •   Birthday cakes, lunches, balloons, and other personal
celebration/recognition costs     •   Break-room supplies for the vendor, such
as coffee, creamer, paper products, soft drinks, snack food     •   Water
(bottled or dispensed by a vendor)     •   Clothing, personal care, and
toiletries     •   Laundry (except when overnight travel is required for 7 or
more consecutive nights)     •   Flight or rental car insurance     •   Flowers,
cards and gifts     •   Hotel pay-per-view movies, Video Games and/or mini bar
items     •   High speed internet access in hotels (added to 3.5)     •   Lost
luggage     •   Traffic or Parking Fines     •   Tobacco Products     •  
Medical supplies     •   Membership fees to exercise facilities or
social/country clubs     •   Movies purchased while on an airplane

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

53



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

  •   Phone usage on airline unless business emergency

Failure to comply with the above mentioned restrictions will result in the
Company refusing payment of charges or pursuing restitution from the vendor.
2.0 RESPONSIBILITIES
2.1 Vendor’s Responsibility
AT&T’s sponsoring client managers will ensure that vendors have been covered on
this policy prior to incurring any expenditures. Vendors and their sponsoring
client managers are responsible for clarifying any questions or uncertainties
they may have relative to reimbursable business expenses.
It is mandatory that financial transactions are recorded in a timely manner.
Out-of-pocket business expense(s) for vendors that are not submitted for
reimbursement within 90 calendar days from the date incurred are considered
non-reimbursable. Company managers who are responsible for approving
reimbursable expenses of vendors should ensure they are submitted and approved
in a timely manner.
2.2 AT&T Sponsoring Management Responsibility
Prior to authorizing reimbursement to the vendor for expenditures, it is the
responsibility of the AT&T managers authorizing the payment to determine that:

  •   The expenditure is reasonable and for a legitimate business purpose.

  •   The expenditure complies with the policies contained in this document, the
Code of Business Conduct, and other applicable Company practices.

  •   All expenses are reviewed through Payment.Net or on form AT&T-4472APA and
that expenses are prepared in accordance with proper accounting details.

In addition, the sponsoring AT&T managers are responsible for ensuring the
Vendor Expense Policy has been communicated to each vendor, and that the
information contained herein is proprietary/confidential information and ensures
its security and confidentiality. The Vendor must agree to maintain this
information in confidence.
3.0 TRAVEL POLICY
Vendors must first consider the feasibility of using videoconferencing or
teleconferencing as an alternative to travel. Travel that is to be reimbursed by
AT&T should be incurred only as necessary.
AT&T reserves the right to dispute any expense submittal and if not verifiable
as valid may reject reimbursement. Reimbursements will be made to vendor only
after expenses are verified as valid.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

54



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
3.1 Travel Authorization
Travel requiring overnight stays must be approved by the sponsoring AT&T senior
manager (5th level or above) and should be approved only if it is necessary for
the vendor to travel to perform required work.
3.2 Travel Reservations
Vendors are expected to procure the most cost efficient travel arrangements,
preferably equivalent to the AT&T discount rate. AT&T does not reimburse for
travel purchased with prepaid air passes.
3.3 Travel Expense Reimbursement
Vendor travel expenses incurred for company business are reimbursable only as
specified in these guidelines. Travel expenses may include the following:

  •   transportation (airfare or other commercial transportation, car rental,
personal auto mileage, taxi and shuttle service)     •   meals and lodging     •
  parking and tolls     •   tips/porter service (if necessary and reasonable)

Vendors who stay with friends or relatives or other vendor employees while on a
Company business trip will NOT be reimbursed for lodging, nor will they be
reimbursed for expenditures made to reciprocate their hospitality by buying
groceries, being host at a restaurant, etc.
The expense must be ordinary and necessary, not lavish or extravagant, in the
judgment of the AT&T sponsoring management. Any reimbursement request must be
for actual expenditures only.
3.4 Air Travel Arrangements
Vendors must select lowest logical airfare (fares available in the market at the
time of booking, preferably well in advance of trip to attain lowest possible
airfare). Vendors shall book coach class fares for all domestic travel at all
times. First class bookings are not reimbursable. Vendors can request business
class when a single segment of flight time (“in air time” excluding layovers or
ground time) is greater than 5 hours, or when flights are intercontinental.
3.5 Hotel Arrangements
AT&T has established Market-Based Room Rate Guidelines for vendors to reference
when making hotel reservations (see Addendum A). Vendors are expected to abide
by these guidelines when making hotel arrangements. AT&T will only reimburse
vendors up to the established room rate guideline in each market, or for actual
hotel lodging charges incurred, whichever is less.
There must be a strong business justification for incurring any cost for
internet access, and a request for reimbursement must be accompanied by a
detailed explanation regarding reason for charge.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

55



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
Note: Vendors must indicate the number of room nights on the transaction line
when invoicing for reimbursement of hotel expenses. Copies of all hotel bills
must be made available for any invoice containing lodging charges.
3.6 Ground Transportation
While away from their home location overnight, vendors are expected to utilize
rapid transit or local shuttle service. If the hotel provides a complimentary
shuttle, vendors are to use this service before paying for transportation. If
complimentary service is not provided a taxi or other local transportation is
reimbursable as a business expense. Tips provided to taxi drivers cannot exceed
15% of the value of the total fare.
A rental car is appropriate when the anticipated business cost is less than that
of other available public transportation. Except to the extent necessary to
accommodate several travelers and/or luggage requirements, vendors will not be
reimbursed for automobile rentals other than economy or mid-sized/intermediate
models.
“Loss Damage Waiver” and “Extended Liability Coverage” are not considered
reimbursable. Prepaid fuel or refueling charges at the time of return are not
reimbursable.
Rental cars should be refueled before returning to the rental company, since gas
purchased through the rental company carries an expensive refueling service
charge.
3.7 Use of Personal Vehicle
When use of personal vehicle is required, the currently applicable IRS mileage
rate for miles driven for the business portion of the trip should be the maximum
used to determine the amount to be reimbursed.
3.8 Parking
If airport parking is necessary, vendors must use long term parking facilities.
Additional costs for short term, valet or covered parking are not reimbursable.
3.9 Entertainment
Entertainment expense is not reimbursable to vendors. Entertainment includes
meal expense involving AT&T personnel, golf fees, tickets to events and related
incidental expenses. Hotel charges for a pay-per-view movie, individual
sightseeing tours, or other individual activities (i.e., golf, sporting event,
movie, etc.) are not reimbursable.
3.10 Laundry and Cleaning
Reasonable laundry charges during business trips of seven or more consecutive
nights are reimbursable based on actual expenses incurred.
3.11 Communications
The actual cost of landline telephone calls for AT&T business are reimbursable.
The use of AT&T products is required when available.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

56



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
AT&T will not reimburse vendors for cell phone bills. With prior consent of the
sponsoring AT&T Senior Manager, only individual calls that exceed a vendor’s
rate plan that are necessary to conduct business for AT&T may be reimbursed.
Charges for high speed internet access are not reimbursable.
3.12 Business Meals (Travel and Non-Travel)
Vendors are expected to find reasonably priced dining alternatives. As a general
rule, vendors are expected to spend $42.00 or less per day inclusive of tax and
gratuity. This includes all meals, beverages and refreshments purchased during
the day. Requests for reimbursement should break out the amount for meals and
list the related number of travel days. If breakfast is offered as part of the
hotel accommodation rate, no additional reimbursement will be permitted for
breakfast. Vendors may not submit expenses to cover meals or expenses for an
AT&T employee, whether in a home location or on official travel.
AT&T managers authorizing invoices will be held accountable for ensuring that
vendors are following this policy and are spending Company funds economically.
3.13 Flowers, Greeting Cards, Gifts and Incentive Awards
The cost of gifts, flowers, birthday lunches, or greeting cards is considered a
personal expense and is not reimbursable. For example, vendors making a donation
or providing a gift for a fund-raiser for AT&T may not submit such an expense to
AT&T for reimbursement.
3.14 Loss or Damage to Personal Property
The Company assumes no responsibility for loss or damage to a vendor’s personal
property during business functions or hours.
3.15 Publications
Subscriptions to or purchases of magazines, newspapers and other publications
are not reimbursable.
ADDENDUM A
2006 AT&T Hotel Room Rate Only Guidelines

                                                              City   State  
Guideline   City   State   Guideline   City   State   Guideline   City   State  
Guideline
Anchorage
  AK   $ 225     Orlando   FL   $ 110     Minneapolis   MN   $ 135     Oklahoma
City   OK   $ 110  
Fairbanks
  AK   $ 155     Tampa   FL   $ 155     Cape Girardeau   MO   $ 90     Tulsa  
OK   $ 90  
Ketchikan
  AK   $ 155     Alpharetta   GA   $ 155     Chesterfield   MO   $ 90    
Pittsburg   PA   $ 135  
Fayetteville
  AR   $ 90     Atlanta   GA   $ 135     Creve Coeur   MO   $ 90     Memphis  
TN   $ 110  
Hot Springs
  AR   $ 90     Augusta   GA   $ 135     Earth City   MO   $ 90     Nashville  
TN   $ 110  
Little Rock
  AR   $ 90     Lawrenceville   GA   $ 90     Fenton   MO   $ 110     Abilene  
TX   $ 110  
North Little Rock
  AR   $ 90     Norcross   GA   $ 110     Festus   MO   $ 90     Amarillo   TX  
$ 110  

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

57



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

                                                              City   State  
Guideline   City   State   Guideline   City   State   Guideline   City   State  
Guideline
Mesa
  AZ   $ 135     Alton   IL   $ 90     Jefferson City   MO   $ 90     Austin  
TX   $ 110  
Phoenix
  AZ   $ 135     Arlington Heights   IL   $ 110     Joplin   MO   $ 90    
Beaumont   TX   $ 90  
Tempe
  AZ   $ 110     Chicago   IL   $ 135     Kansas City   MO   $ 110     Bedford  
TX   $ 110  
Tucson
  AZ   $ 135     Collinsville   IL   $ 90     Maryland Heights   MO   $ 90    
Corpus Christi   TX   $ 110  
Anaheim
  CA   $ 110     Downers Grove   IL   $ 90     Pacific   MO   $ 90     Dallas  
TX   $ 135  
Arcadia
  CA   $ 155     Hoffman Estates   IL   $ 110     Poplar Bluff   MO   $ 90    
El Paso   TX   $ 110  
Bakersfield
  CA   $ 90     Joliet   IL   $ 90     Sikeston   MO   $ 90     Harlingen   TX  
$ 90  
Barstow
  CA   $ 135     Matteson   IL   $ 90     Springfield   MO   $ 90     Hereford  
TX   $ 90  
Buena Park
  CA   $ 110     Mt. Vernon   IL   $ 90     Saint Louis   MO   $ 110     Houston
  TX   $ 135  
Burbank
  CA   $ 135     Oak brook   IL   $ 135     Durham   NC   $ 135     Irving   TX
  $ 110  
Burlingame
  CA   $ 175     Oak Lawn   IL   $ 110     Basking Ridge   NJ   $ 175    
Lubbock   TX   $ 90  
Carson
  CA   $ 110     Peoria   IL   $ 90     Bridgewater   NJ   $ 200     McAllen  
TX   $ 90  
Chico
  CA   $ 90     Rosemont   IL   $ 135     Cranbury   NJ   $ 155     Odessa   TX
  $ 90  
Corona
  CA   $ 110     Schaumburg   IL   $ 110     Edison   NJ   $ 135     Paris   TX
  $ 90  
Culver City
  CA   $ 110     Springfield   IL   $ 90     Iselin   NJ   $ 155     Plano   TX
  $ 110  
Dublin
  CA   $ 110     West Dundee   IL   $ 90     Morristown   NJ   $ 175    
Richardson   TX   $ 135  
Eureka
  CA   $ 90     Willowbrook   IL   $ 90     Parsippany   NJ   $ 175     San
Antonio   TX   $ 135  
Fresno
  CA   $ 110     Anderson   IN   $ 90     Piscataway   NJ   $ 135     The
Woodlands   TX   $ 135  
Garden Grove
  CA   $ 110     Bloomington   IN   $ 110     Princeton   NJ   $ 135     Tyler  
TX   $ 90  
Hayward
  CA   $ 90     Columbus   IN   $ 90     Red Bank   NJ   $ 135     Victoria   TX
  $ 90  
Irvine
  CA   $ 135     Crawfordsville   IN   $ 90     Secaucus   NJ   $ 110     Waco  
TX   $ 90  
Long Beach
  CA   $ 135     Ft. Wayne   IN   $ 90     Short Hills   NJ   $ 250     Salt
Lake City   UT   $ 135  
Los Angeles
  CA   $ 135     Indianapolis   IN   $ 155     Somerset   NJ   $ 135    
Chantilly   VA   $ 155  
Milpitas
  CA   $ 110     Marion   IN   $ 90     Teaneck   NJ   $ 200     Arlington   VA
  $ 250  
Montebello
  CA   $ 110     Merrillville   IN   $ 90     Tinton Falls   NJ   $ 135    
Fairfax   VA   $ 175  
Oakland
  CA   $ 135     New Albany   IN   $ 90     Warren   NJ   $ 155     Falls Church
  VA   $ 225  
Ontario
  CA   $ 110     South Bend   IN   $ 90     Whippany   NJ   $ 200     Sterling  
VA   $ 155  
Pasadena
  CA   $ 155     Overland Park   KS   $ 90     Pahrump   NV   $ 90     Vienna  
VA   $ 200  
Pleasanton
  CA   $ 135     Topeka   KS   $ 90     Reno   NV   $ 110     Bellevue   WA   $
155  
Rancho Cordova
  CA   $ 135     Wichita   KS   $ 90     Buffalo   NY   $ 135     Seattle   WA  
$ 155  
Riverside
  CA   $ 135     Baton Rouge   LA   $ 110     New York   NY   $ 375     Appleton
  WI   $ 90  
Sacramento
  CA   $ 110     New Orleans   LA   $ 155     Syracuse   NY   $ 135    
Brookfield   WI   $ 110  
San Carlos
  CA   $ 110     Boston   MA   $ 250     White Plains   NY   $ 200     Eau
Claire   WI   $ 90  
San Diego
  CA   $ 135     Cambridge   MA   $ 200     Tarrytown   NY   $ 200     Milwaukee
  WI   $ 90  
San Francisco
  CA   $ 200     Framingham   MA   $ 155     Vestal   NY   $ 175     New Berlin
  WI   $ 90  
San Gabriel
  CA   $ 135     Tewksbury   MA   $ 110     Canton   OH   $ 90     Oak Creek  
WI   $ 90  
San Jose
  CA   $ 135     Ann Arbor   MI   $ 90     Cleveland   OH   $ 110     OshKosh  
WI   $ 90  
San Leandro
  CA   $ 135     Deaborn   MI   $ 90     Columbus   OH   $ 135     Pewaukee   WI
  $ 110  
San Luis Obispo
  CA   $ 110     Detroit   MI   $ 135     Cuyahoga   OH   $ 110                
 
San Ramon
  CA   $ 200     Flint   MI   $ 90     Dayton   OH   $ 90                  
Santa Ana
  CA   $ 110     Grand Blanc   MI   $ 90     Dublin   OH   $ 110                
 
Stockton
  CA   $ 90     Grand Rapids   MI   $ 90     Grove City   OH   $ 90            
     
Torrance
  CA   $ 110     Grandville   MI   $ 110     Hillsboro   OH   $ 110            
     
Walnut Creek
  CA   $ 155     Lansing   MI   $ 110     Hudson   OH   $ 90                  
Denver
  CO   $ 155     Livonia   MI   $ 110     Independence   OH   $ 110            
     
Meriden
  CT   $ 110     Marquette   MI   $ 90     Lancaster   OH   $ 90                
 
New Haven
  CT   $ 135     Plymouth   MI   $ 110     Pinkerington   OH   $ 90            
     
Windsor
  CT   $ 110     Port Huron   MI   $ 90     Poland   OH   $ 90                  

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

58



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

                                                          City   State  
Guideline   City   State   Guideline   City   State   Guideline   City   State  
Guideline
Washington
  DC   $ 250     Saginaw   MI   $ 90     Reynoldburg   OH   $ 90              
Wilmington
  DE   $ 200     Saint Ignace   MI   $ 90     Richfield   OH   $ 90            
 
Coral Gables
  FL   $ 225     Southfield   MI   $ 135     Springfield   OH   $ 90            
 
Ft. Lauderdale
  FL   $ 155     Stevenville   MI   $ 90     Toledo   OH   $ 90              
Jacksonville
  FL   $ 135     Troy   MI   $ 90     Youngstown   OH   $ 90              
Miami
  FL   $ 110     St Louis Park   MN   $ 110     Muskogee   OK   $ 90            
 

Cities not listed on this Top City Hotel Room Rate Only Guideline Matrix,
default to $110.00 nightly rate
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

59



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
Appendix F — Additional Requirements
In connection with performing its obligations under this Agreement, Supplier and
AT&T shall each, at its own expense, be responsible for compliance with all
foreign, federal, state and local laws, rules and regulations including but not
limited to The Telephone Consumer Protection Act and the Telemarketing and
Consumer Fraud and Abuse Prevention Act and all rules and regulations issued
thereunder (individually and collectively referred to as “Telemarketing Rules”).
Supplier will notify AT&T of any lawsuit or any complaint, including any inquiry
of any federal or state government agency having jurisdiction, alleging any
violation of or non-compliance with the Telemarketing Rules.

a.   Do Not Call Procedures

  1.   AT&T’s Responsibilities:

  i.   AT&T shall be responsible for excluding all AT&T customers who have
requested to be placed on AT&T’s internal do not call lists from customer lists
furnished by AT&T to Supplier.

  2.   Supplier’s Responsibilities:

  i.   Supplier shall comply with all state, federal, and Direct Marketing
Association (DMA) rules in regard to Do Not Call (DNC) lists and procedures.    
ii.   Supplier shall obtain all state, federal, and DMA lists directly from
these entities. Supplier shall obtain required updates to the DNC lists at the
time intervals required by the respective entity.     iii.   Supplier shall load
the state, federal, and DMA DNC lists into the Supplier’s server on time and in
compliance with any timing intervals required by state or federal laws. Prior to
calling customers, Supplier shall scrub all lists provided by AT&T and any lists
obtained from other sources against all state, federal, and DMA DNC lists.
Supplier shall remove all matches from its calling lists and shall not call any
such matches. Supplier shall not call any outbound leads that match state,
federal, or DMA DNC lists.     iv.   Supplier shall report to AT&T any matches
found between lists provided by AT&T and state, federal and DMA DNC lists
(“Matched Leads”). Supplier shall report to AT&T the customer telephone number,
the AT&T list on which the matching names appear, and the DNC list on which the
matching names appear.     v.   Supplier shall return Matched Leads to AT&T.
Supplier shall not call Matched Leads or provide Matched Leads to any other
entity. Supplier shall return Matched Leads via the normal lead close process.
Supplier shall close out Matched Leads and mark them as non-contacts.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

60



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

  vi.   Supplier shall provide AT&T with a list of all customers, including
their names and telephone numbers, who have indicated to Supplier a desire to be
excluded from future AT&T telephone or written solicitations, or who have
indicated that they have signed up for a federal or state DNC list, so that AT&T
may update its internal do not call lists.     vii.   Supplier represents and
warrants that it shall strictly comply with the foregoing procedures and that it
shall reimburse AT&T for the cost of AT&T’s defense and for any and all
remedies, fines or penalties of any kind that may be imposed on AT&T arising
from or related to Supplier’s breach of its warranty to ensure that all calling
lists have been reviewed against the applicable state, federal and DMA DNC lists
and that all Matched Leads have been removed from the calling lists prior to the
commencement of any telemarketing. Failure of Supplier to comply with the
foregoing provisions will be considered a material breach of the Agreement, and
AT&T may, in addition to all other available legal and equitable remedies,
immediately Cancel the Agreement and/or any applicable Order for default,
without incurring any Liability whatsoever to Supplier for such Cancellation.

b.   Retention of Records       Supplier shall maintain, in accordance with the
requirements of the Telemarketing Rules, for a minimum period of [*] months from
the date of any sale of Telecommunications Services hereunder, the name
(including any fictitious name used), the last known home address and telephone
number, and job title of all current and former employees of Supplier directly
involved in any such sale. In addition, Supplier is also responsible for
maintaining for a minimum period of [*] months from the date of sale of any
Telecommunications Service, the following records.

  1.   backup audio-tapes of all audible sales confirmations; and     2.  
electronic records reflecting sales information, tracked by specific customer
and product sold.

    All such Customer order information must be maintained for the period
specified above and Supplier must have the capability to retrieve such
information within [*] business days of AT&T’s request. The foregoing record
retention requirements shall not be deemed to relieve or delegate AT&T’s
responsibilities and obligations under the Telemarketing Rules, including
without limitation, the obligation to retain customer sales records in
accordance with 16 CFR Part 310.5.   c.   Site and Operations Review       For
purposes of ensuring compliance with this Appendix, AT&T shall be entitled to,
upon [*] hours advance notice to Supplier and during business hours, interview
and/or observe Supplier’ s people performing Services. In addition, Supplier
grants to AT&T the right from time to time, without advance notice, to enter
Supplier’s premises either in person or through the use of remote telephone
monitoring (shadow monitoring) capabilities during normal business hours for the
purpose of observing Supplier’s personnel in their performance of marketing and
selling Telecommunications Services; provided, however, AT&T shall not
unreasonably interfere with Supplier’s business operations, including the
marketing and selling of Telecommunications Services. Furthermore, Supplier
grants to AT&T the right, without advanced notice, to enter Supplier’s premises
to audit data handling processes and storage.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

61



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

    AT&T also reserves the right to audit any and all records, information or
materials of Supplier pertaining to the Services provided hereunder and to
review SR performance reports and length of service records of SRs assigned to
perform Services under this Agreement on behalf of AT&T. AT&T shall provide [*]
hours’ notice, verbal or written, of its intent to conduct said audit and/or
review.   d.   Use of Data       Data files, including but not limited to
customer lists, customer account information, correspondence and other records
are considered Confidential Information and will remain the sole property of
AT&T and/or its parent company, subsidiaries or affiliates. Supplier
acknowledges the importance of maintaining security and confidentiality of all
AT&T data files and agrees to prevent unauthorized transfer, disclosure, or use
of these data files by any person or entity not a party of this Agreement. AT&T
may monitor the use of these data files in any manner to prevent the improper or
unauthorized use of the data, and such monitoring may include, but is not
limited to, onsite inspection of the entire Supplier facility at any time. AT&T
may use decoy names and addresses. Supplier agrees to ensure that it will not
retain, after completion of any job in connection with which data files were
provided, all or any portion of the data files, except customer sales records as
described in Appendix F (b), “Retention of Records,” of this Appendix, in any
manner whatsoever, nor permit any parent, subsidiary, affiliate, third party,
agent, employee or contractor, or their respective agents or employees to do so
unless prior written permission is obtained from a duly authorized
representative of AT&T. Supplier may not use the data files for any purpose
other than in connection with the work performed under this Agreement.   e.  
Customer Complaints       Supplier shall notify AT&T of any customer complaints
received by Supplier arising out of or as a result of Services provided by
Supplier. Supplier shall use diligent efforts to resolve the complaint at no
additional cost to AT&T within [*] hours of receipt thereof, whether notified
thereof by the customer or AT&T. AT&T shall use reasonable efforts to cooperate
with Supplier in resolving such disputes, including providing any information in
its possession pertaining to the customer’s account records, as necessary. If
Supplier has not resolved a customer complaint, to the extent it involves AT&T
Telecommunications Services within [*] business hours of receipt thereof, AT&T
may intervene and resolve such complaint to the customer’s satisfaction. If the
customer’s complaint arises from Supplier’s error, Supplier shall use its best
efforts to correct the error; provided, however, Supplier shall secure the prior
consent of AT&T’s Telemarketing Vendor Manager or his/her designee before
proposing a solution to the customer which would impose any obligation on AT&T.
Supplier’s failure to courteously and professionally represent AT&T and/or
promptly and fairly resolve customers’ complaints shall constitute a material
breach of this Agreement.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

62



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

f.   Training       Supplier shall be responsible for training its personnel,
including additional training upon the introduction of new Telecommunications
Services, provided AT&T furnishes to Supplier required source training material.
Supplier will provide to AT&T a written statement and assurance that its
personnel have successfully completed AT&T’s training requirements before
permitting its personnel to promote, market and sell Telecommunications
Services. In addition, Supplier shall be responsible for all attrition training.
As part of its training responsibilities, Supplier shall notify its personnel of
any changes in Telecommunications Services, including any changes in rates for
Telecommunications Services and the effective date thereof within [*] hours of
receipt of such notice from AT&T.   g.   Price Lists and Information       AT&T
shall supply Supplier with information necessary for the marketing and promoting
of Telemarketing Services, such information not to be unreasonably withheld. All
such information furnished hereunder shall be subject to the confidentiality and
use restrictions set forth in Section 3.16 Information, hereof. AT&T reserves
the right in its sole discretion to add, change or withdraw Telecommunications
Services at any time. AT&T shall provide advance notice to Supplier of any
changes, from time-to-time, of availability, dates and locations of
Telecommunications Services as well as potential changes to rates or charges.
AT&T further agrees to review and approve in a timely manner all materials
developed by Supplier for accuracy of information and consistency with AT&T’
systems and procedures, consent not to be unreasonably withheld.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

63



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
Appendix G — Worker Agreement
Worker Agreement

1.   This Agreement is between AT&T and the individual named below (“Worker”)
who will provide services for the benefit of AT&T under the terms and conditions
of the agreement named below between AT&T and Worker’s employer (“Supplier”) as
an employee or independent contractor of Supplier. This Agreement covers
Worker’s services to be provided for the benefit of AT&T.   2.   Worker
acknowledges and agrees that Worker’s opportunity to work for the benefit of
AT&T and receive payment for the same are contingent on Worker’s acceptance and
compliance with the provisions of this Agreement.   3.   Worker understands that
during the course of Worker’s work with AT&T, Worker may have access to
“Information” that belongs to AT&T, its customers, or other parties and may be
subject to laws regarding secrecy of communications and that unauthorized
disclosure of such Information may be harmful or prejudicial to the interest of
AT&T. Such “Information” may be in written, graphic or other tangible form. The
term “Information” includes, but is not limited to: all proposals, research,
records, reports, recommendations, manuals, findings, evaluations, forms,
reviews, information, or other material or data originated or prepared by
Supplier in the performance under the agreement named below between AT&T and
Supplier. Additionally, the term “Information” includes customer information
that includes, but is not limited to: customer name, address, phone number,
information concerning a customer’s calling patterns, unlisted customer numbers,
aggregate customer data with individual identifying information deleted, and
“customer proprietary network information” which includes information available
to AT&T by virtue of the AT&T’s relationship with it’s customers as a provider
of telecommunications service and may include: the quantity, technical
configuration, location, type, destination, amount of use of telecommunications
service subscribed to, and information contained on the telephone bills of
AT&T’s customers pertaining to telephone exchange service or telephone toll
service received by a customer of AT&T. Worker acknowledges and agrees:

  a.   That all such Information remains the exclusive property of AT&T and
Worker agrees to return all copies of such Information to AT&T at AT&T’s
request;

  b.   That unless such Information was previously known to Worker free of any
obligation to keep it confidential, or has been or is subsequently made public
by AT&T or a third party, it shall be kept confidential by Worker, shall be used
only in performing under the agreement named below between AT&T and Supplier,
and may not be used for other purposes except such terms as may be agreed upon
between AT&T and Supplier in writing;

  c.   Not to disclose, copy, publish, or in any way use, directly or
indirectly, such Information for Worker’s purposes or the purposes of others,
unless such disclosure or use is required for the performance of services for
AT&T under this Agreement or unless such disclosure or use is expressly
authorized in writing by AT&T;

  d.   To keep such Information in a secure environment to prevent the
inadvertent disclosure of such Information to others; and

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

64



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

  e.   Upon the cancellation or termination of this Agreement to promptly
deliver to Supplier all Information furnished to Worker in connection with the
performance of Services under this Agreement.

4.   Worker understands that during the course of Worker’s engagement with AT&T,
Worker may have contact with AT&T’s customer(s). Worker acknowledges and agrees:

  a.   That contact by Worker of AT&T’s customer(s) shall be solely for the
purpose of performing under the agreement named below between AT&T and Supplier;

  b.   That prior to Worker initiating contact in any form with AT&T’s
customer(s) pursuant to this Agreement, Worker must be in receipt of a script,
creative media or recital, as applicable, approved by AT&T, that details
specifically what will be communicated during the contact with AT&T’s
customer(s);     c.   That during contact with AT&T’s customer(s), Worker will
not change or otherwise deviate from the approved script, creative media or
recital without the prior written approval of AT&T; and     d.   Not to use any
“customer proprietary network information” as defined in paragraph 3 of this
Agreement to market or otherwise sell any other service or equipment to AT&T’s
customers. As used herein the term “equipment” includes, but is not limited to,
various telephone sets and adjunct devices.

5.   Worker agrees to not engage in any fraudulent practices, including, but not
limited to, cramming or slamming.

  a.   cramming occurs when charges for products or services a customer hasn’t
ordered or may not have ever received appear on their bill.     b.   slamming is
the unauthorized and illegal changing of a consumer’s or business’
telecommunications service provider without his or her knowledge or permission.
It can affect local and long-distance service provider choices.

6.   This Agreement shall be effective as of the date executed below, and shall
remain in effect notwithstanding Worker’s termination of employment with
Supplier or termination of Worker’s engagement with AT&T.   7.   The
interpretation of this Agreement shall be governed by the laws of the State of
Texas.   8.   In the event that a court of competent jurisdiction rules that any
portion of this Agreement is invalid or unenforceable, then the remaining
portions shall remain in full force and effect.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

65



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

             
Worker:
      Date:    
 
           
 
  Signature        
 
           
Printed Name:
      Employee Number:    
 
           

Name of Supplier:    

 

Number of Agreement between AT&T and Supplier:    

 

Effective Date of Supplier Agreement:    

 

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

66



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
Appendix H — Quality Assurance Standards and Guidelines
This Appendix sets forth certain quality assurance standards and guidelines that
may be applicable to all Material and Services provided to AT&T by Supplier and
pursuant to an Order(s) issued hereunder. The term “Representative” shall mean
Supplier’s Representative, also may be known as Customer Care Employee “CCE”,
Customer Care Associate “CCA”, or Customer Service Representative “CSR”, etc. as
designated in the Order. Whenever the term “telemarketing” shall appear, it
shall also mean “teleservices”.
Notwithstanding anything contained herein, AT&T may at any time waive or modify
any or all of the following quality assurance standards and guidelines, at the
sole discretion of AT&T. Such waiver or modification shall only apply if
specifically provided for in writing by AT&T in an Order issued pursuant to this
Agreement.
AUTOMATIC OR PREDICTIVE DIALING
Supplier agrees to provide automatic or predictive dialing capability as
required by AT&T for all outbound Programs. Supplier’s abandonment rate for
calls utilizing predictive dialers shall not exceed DMOQs set forth in the Order
or Direct Marketing Association (“DMA”) Guidelines whichever is lower.
BUSINESS CONTINUITY/DISASTER RECOVERY

1.   Prior to the commencement date of this Agreement, Supplier shall provide
AT&T with a written Business Continuity Plan (hereinafter “Plan”) as described
below, which is subject to AT&T’s review and acceptance. Once accepted by AT&T,
Supplier shall not amend or modify such Plan without AT&T’s express written
consent. Such Plan shall include procedures to allow conversion to an alternate
manual or mechanized operation within fifteen (15) minutes of a major service
affecting interruption (e.g., power outage, weather-related shut downs, etc.).
In the event any telecommunications services or processes are not operating
properly, Supplier shall take immediate action in accordance with Supplier’s
approved Plan to rectify the disruption. Such Plan, once agreed to and accepted
by AT&T, shall be incorporated by reference to this Agreement.

The Plan shall specify service and network procedures and safeguards, including:

•   Adherence to AT&T’s Disaster Recovery and Incident Management Standards
Checklist shown on Attachment 1.   •   Primary and secondary center and system
support contacts. This list shall include Contact name, title, Contact’s
business phone and home phone numbers, and pager and cellular numbers if
applicable. Any changes shall be immediately reported to AT&T.   •   A
reliability design known as “N+1” which has a minimum of N+1 Universal Power
Supply (“UPS”) with N+1 battery power feed to supply uninterrupted power service
in the event commercial Alternating Current (“AC”) is lost. The UPS feed shall
provide adequate power sufficient to allow time for emergency AC generators to
be successfully engaged. The emergency generators shall operate until commercial
power is restored.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

67



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

  •   Adequate fire suppression equipment and systems at all locations where
AT&T Work is performed per local regulatory or governmental codes.

  •   Appropriate documented evacuation plans and procedures.

2.   Supplier shall notify AT&T within [*] of a service affecting interruption.
  3.   Every 12th month, Supplier shall perform a comprehensive assessment of
its Plan for service and disaster recovery preparedness, and present its
findings and recommendations to AT&T for AT&T’s approval within thirty (30) days
of completion of the assessment. The assessment shall be performed by a
professional disaster recovery specialist accredited by the Disaster Recovery
Institute, or equivalent. Upon approval by AT&T, Supplier shall promptly make,
at its sole cost and expense, such recommendations to the Plan, or such other
changes that AT&T may require.

DATA ENTRY
Supplier warrants that all data entry received will be “accurate” when submitted
for processing. An order is accurate if there is no deviation between the
original customer request and the actual order issued and the order contains all
information necessary to process such order. Supplier shall document the quality
of orders by using error management reports and comparing, in a daily sample,
the actual records of customer request to the actual order issued to determine
accuracy of Work performed. AT&T may assess order accuracy according to its
sales validation process.
MASTER DATA CONNECTION AGREEMENT (“MDCA”) REQUIREMENT
Supplier agrees to sign AT&T’s Master Data Connection Agreement (“DCA”) which
will be provided by AT&T and which describes the details of the data network
connectivity between the two companies, including support contacts, roles and
responsibilities and communication media. This DCA shall be in such form and
with such terms and conditions as may be required by AT&T.
DEDICATED EMPLOYEES
Supplier shall perform the Work using dedicated employees (“Dedicated
Employee”). A “Dedicated Employee “ is defined as Supplier’s employees,
including Representatives, supervisors, trainers, quality analysts, etc. who
shall only work on AT&T’s Program(s) defined in an Order(s) issued under this
Agreement.
If specifically provided for in an Order, the Work may be performed by a “Shared
Employee” as described below:

  (a)   Supplier’s Representatives and other employees specified by AT&T may
work on other AT&T Program(s) described in other Order(s) while working on the
Program(s) specified in the Order; or

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

68



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

  (b)   Supplier’s Representatives and other employees specified by AT&T may
work on other AT&T and/or non-AT&T Program(s) while working on the Program(s)
specified in the Order.

IN-CONTROL PROCESS REVIEW
In-Control Process Review may be conducted by AT&T with Supplier. Supplier
agrees to cooperate with AT&T in all respects to any such process review. This
process has been designed to provide reasonable assurance regarding the
achievement of objectives in the following categories:

•   Effectiveness and efficiency of operations   •   Reliability of financial
reporting   •   Compliance with applicable laws and regulations

In-Control Process Reviews may be shared with Supplier at AT&T’s sole
discretion. In instances where significant or material control deficiencies are
encountered, Supplier shall respond with a corrective action plan, for AT&T’s
approval, no later than [*] working days following the review of findings or
such other times as may be designated by AT&T. The corrective action plan shall
describe specific time frames and work plans to correct the control
deficiencies, and shall assign a single point of contact/responsibility for
correcting the deficiencies. If such plan does not meet AT&T’s approval,
Supplier shall promptly make, at its sole cost and expense, any changes and/or
modifications to the Plan that AT&T may require. The issuance and/or acceptance
by AT&T of such plan shall not relieve Supplier of any of its performance
obligations herein or described in AT&T’s Orders nor shall it excuse any
liability for damages caused by Supplier’s failure to comply with any terms of
this Agreement.
MARKET DATA
Supplier shall obtain, retain and provide to AT&T upon request the market data
and customer information that AT&T determines is reasonably required to conduct
its business, including, but not limited to, such information described in an
Order.
QUALITY AUDITS
AT&T reserves the right, at its expense, to conduct quality control reviews
operational audits and performance reviews of the marketing and related
activities performed by Supplier under this Agreement. Such reviews may be done
at any time during business hours by (1) visiting the facility where the Work is
performed; and (2) verifying Work quality levels; and/or (3) conducting daily
remote observations and other activities reasonably related to obtaining
information for quality control review purposes. Supplier agrees to cooperate
fully with AT&T in any review AT&T may perform, including providing AT&T with
information and explaining procedures and operations about which AT&T may have
questions.
STAFFING

a)   Staffing Requirements:

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

69



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
Supplier represents and warrants its Representatives shall possess the following
minimum skill sets:

  •   Excellent verbal communication (clear, crisp speech)

  •   Excellent judgment and decision making skills

  •   Good keyboard typing/PC skills

  •   Rudimentary mathematics skills, including but not limited to the ability
to calculate and/or re-rate consumer bills

  •   High attention to detail

  •   Ability to overlap skills

  •   Minimum of a high school degree

  •   Good listening skills

b)   Span of Control:

Unless otherwise directed in an Order, Supplier shall maintain at least [*]
supervisor to [*] Representatives. AT&T must approve any span of control that is
greater than [*] supervisor to [*] Representatives in advance and in writing.

c)   System Site Trouble Coordinator:

  a.   Required Skills: Supplier shall designate a System Site Trouble
Coordinator (“Trouble Coordinator”) at each location possessing the following
skills:

  i.   Working knowledge of AT&T’s Methods & Procedures Manual (“M&Ps”).
    ii.   Good customer telephone techniques     iii.   Excellent trouble
shooting skills (e.g. determining the difference between user error and system
error)     iv.   Knowledge of the trouble reporting and escalation procedures
when calling AT&T     v.   Knowledge of AT&T applications and appropriate M&Ps  
  vi.   Knowledge of Supplier’s internal network     vii.   Knowledge of AT&T’s
ID administration process

  b.   Responsibilities: The Trouble Coordinator will have the responsibility to
ensure that all system problems are reported to AT&T. The Trouble Coordinator
must provide the following information to the AT&T when reporting trouble:

  i.   A description of the problem (e.g. multiple examples should be provided
as appropriate), the name of the implicated hardware or devices (e.g.,
presentation server, application server, etc.), the specific error message, the
customer account number (if appropriate), the scope of the problem (e.g., number
of users experiencing the problem), User ID of the user experiencing the
problem, the steps taken to log on to the system in question, and an explanation
of the steps/key strokes taken prior to the problem.     ii.   The Trouble
Coordinator must first attempt to recreate the problem and document it with an
example before calling the AT&T. This may help to determine if the problem is
system driven, user driven, or M&P driven. If the Trouble Coordinator is unable
to recreate the problem, the Trouble Coordinator should still contact the AT&T
for counsel and determine if a trouble ticket should be created.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

70



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

  iii.   If additional information is needed, after the trouble ticket is
created, Supplier must respond back to AT&T within [*] hours. The additional
information must have the trouble ticket number from when Supplier originally
contacted the AT&T.

d)   Technical Project Team:

Supplier shall assign a Technical Project Team and a Technical Project Manager
with expertise in the systems and software utilized for the Work.

e)   Staffing Control:

AT&T may, at any time, request immediate removal and replacement of any
Representative(s), or other employee of Supplier (e.g. trainers, supervisors,
etc.) for performance reasons. Supplier shall, at Supplier’s sole expense,
remove and replace such Representative(s) or employee(s). Supplier shall not
reassign such Representative(s) or employee(s) to any AT&T Program(s).

f)   Point of Contact:

Supplier shall provide a single point of contact that AT&T may contact to
resolve all issues related to the Work. This individual shall be knowledgeable
about daily operational issues, possess good interpersonal skills, and have the
ability and authority to discuss, investigate and resolve Work related issues.
AT&T recommends that Supplier appoint an individual with these qualifications at
each location.
USE OF AT&T TELECOMMUNICATION SERVICES
Supplier shall conduct all Services for AT&T utilizing AT&T’s voice and data
lines. These services must be acquired through the appropriate AT&T Account Team
and not through a reseller of AT&T’s services. Supplier shall provide sufficient
documented support to satisfy these requirements, and will be subject to audits.
VOICE AND APPLICATION ACCESS- QUALITY MONITORING REQUIREMENTS
Supplier shall provide AT&T, pursuant to applicable law, with a means to
remotely monitor (i.e. provide remote access to its trunk lines in order to
randomly monitor calls handled by Supplier’s Representatives) calls handled at
Supplier’s facilities without the intervention of Supplier’s personnel to insure
adherence to AT&T’s standards for quality and customer satisfaction. Quality
requirements include, but are not necessarily limited to, positioning the offer,
AT&T branding, not making false claims, appropriate notification to Customer of
fulfillment time for service.
Supplier shall make the necessary system and process changes at no cost to AT&T
to insure that Representatives are not aware that AT&T’s quality observer is
monitoring the Representatives calls. However, Supplier shall ensure that
Representatives are aware that from to time to they may be observed without them
knowing. At a minimum, Supplier shall monitor every Representative every
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

71



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
[*] calling days, or such other intervals as may be directed by AT&T in an
Order, for compliance with the standards set forth in this Agreement.
If requested by AT&T, Supplier shall, at no cost to AT&T, provide AT&T with the
capability to remotely view the Representatives use of systems when servicing a
call. Supplier agrees that these remote views shall provide real-time images of
the Representatives workstation desktop, enabling the observer to correlate the
Representatives flow through system screens with the conversation of the
monitored call. Such capability shall be implemented by Supplier within a
mutually agreed upon timeframe.
Supplier shall provide a list of IDs and locations of Representatives who are
currently logged into the Supplier’s systems and who are handling customer
inquiry calls for AT&T within [*] or less when requested by AT&T’s quality
monitoring observers. Supplier shall provide such list via secured web access or
via access to Supplier’s workforce management system.
WORK LOCATIONS
Supplier shall perform the Work at the location(s) specifically set forth in an
Order. If Supplier requests that the Work be performed at another Supplier
location(s), Supplier shall obtain sixty (60) days prior written authorization
from AT&T for such call flow change and such change shall be at Supplier’s sole
and exclusive cost. The notification shall include Supplier’s migration plan
recommendations that shall include running parallel processes to guarantee DMOQs
are met. AT&T reserves the right to accept and/or reject such request at its
sole discretion.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

72



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
Appendix I — Agreement Regarding Non-Employment Status with AT&T
This Agreement (“Agreement”) dated ___is made by the individual named below (“I”
or “me”), who is engaged to perform work at ___[Insert name of AT&T company that
worker will be doing work for.]___(“AT&T Company”), as a worker of ___
(“Supplier”) under the terms and conditions of the agreement named below,
between Supplier and <!AT&T!> .

I.   Status       I have been engaged by Supplier to provide services to AT&T
Company. I may be hired by Supplier as a full or part-time employee, a temporary
worker, or as an independent contractor. I understand that no employment
relationship between me and the AT&T Company is created by this Agreement or by
my agreement with the Supplier to provide services to Supplier or AT&T Company.
      I acknowledge and agree that Supplier shall be solely responsible for all
payments to me including payment of compensation, premium payments for overtime,
bonuses, and other incentive payments, if any, and payments for vacation,
holiday, sick days or other personal days, if any. Also, I will be solely
responsible for negotiating and agreeing with Supplier for participation in any
Supplier benefit plans, including any pension, savings, or health and welfare
plan. Unless AT&T Company expressly provides otherwise in writing, I further
understand and agree that I am not eligible to participate in or receive any
benefits under the terms of the AT&T Company’s pension plans, savings plans,
health plans, vision plans, disability plans, life insurance plans, stock option
plans, or any employee benefit plan sponsored by the AT&T Company for any period
of time. I understand and agree that the cash payments and benefits which I
receive from Supplier shall represent the sole compensation to which I am
entitled, and that Supplier will be solely responsible for all matters relating
to compliance with all employer tax obligations arising from the performance of
Services in connection with this Agreement. These tax obligations include but
are not limited to the obligation to withhold employee taxes under local, state
and federal income tax laws, unemployment compensation insurance tax laws, state
disability insurance tax laws, social security and Medicare tax laws, and all
other payroll tax laws or similar laws.   I.   Work Policies and Rules

  1.   I agree that during the performance of my services I will not violate
AT&T Company work rules and policies, including but not limited to those
specified in the AT&T Code Of Business Conduct.

  2.   I understand that it is my responsibility to ensure that my personal
conduct and comments in the workplace support a professional environment which
is free of inappropriate behavior, language, joke or actions which could be
perceived as sexual harassment or as biased, demeaning, offensive, derogatory to
others based upon race, color, religion, national origin, sex, age, sexual
orientation, marital status, veteran’s status or disability. I further agree to
refrain from words or conduct that is threatening and/or disrespectful of
others.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

73



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

  3.   If AT&T Company provides me access to its computer systems, I agree
(a) to use such systems in a professional manner, (b) to use such systems only
for business purposes and solely for the purposes of performing under the
agreement named below, (c) to use such systems in compliance with AT&T Company’s
applicable standards and guidelines for computer systems use, and (d) to use
password devices, if applicable and if requested by AT&T Company. Without
limiting the foregoing, AT&T Company property, including but not limited to
Intranet and Internet services, shall not be used for personal purposes or for
any purpose which is not directly related to the business which is the subject
of the agreement named below. I acknowledge and agree that I must have a valid
AT&T Company business reason to access the Intranet and/ or the Internet from
within AT&T Company’s private corporate network.

III.   Administrative Terms

  1.   This Agreement shall be effective as of the date executed below, and
shall remain in effect notwithstanding my termination of employment with
Supplier or termination of my work at AT&T Company.

  2.   In the event that any provision of this Agreement is held to be invalid
or unenforceable, then such invalid or enforceable provisions shall be severed,
and the remaining provisions shall remain in full force and effect to the
fullest extent permitted by law.

I have read, understand and agree to abide by this Agreement.

             
By:
      Date:    
 
           
Print Name:
      Social Security #:    
 
           
Address:
                 

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

74



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
Appendix AA — Background Checks

a.   Definitions. As used in this Appendix, the terms set forth below shall have
the following meanings:

  1.   Access shall mean direct or indirect access, whether physical, virtual,
or otherwise, to any of AT&T’s employee or customer Information or any of AT&T’s
or AT&T’s customer’s (i) premises, (ii) systems or software, or (iii) networks.
    2.   Background Check, with respect to any Supplier Person, shall mean:

Supplier’s;
(a) [*],
(b) [*],
(c) [*], and
(d) [*].

  3.   Arraigned or Convicted, with respect to a Supplier Person, shall mean
that such person is awaiting trial for or has been convicted (i) of a felony, or
(ii) of a misdemeanor involving (a) violence, (b) sexually related conduct, or
(c) burglary, theft, fraud or other financial crimes.     4.   Claims shall mean
claims, investigative actions, suits, or proceedings for Losses.

  5.   Criminal Background Check, with respect to any Supplier Person, shall
mean (i) a criminal background check of such person covering each [*], and
(ii) a search of each Registry to determine whether such person is identified as
a Sex Offender.

  6.   Drug Screen, with respect to any Supplier Person, shall mean the testing
of such person for the use of illicit drugs, including the cannabinoids,
cocaine, amphetamines, opiates, and phencyclidine.

  7.   Identification Credentials, with respect to any Supplier Person, shall
mean indicia of such person’s identity, including his or her date of birth,
Social Security Number (and/or, if applicable, other national identification
number), country of citizenship (and, if applicable, status in U.S. as an alien
permanent resident, holder of an HB1 visa, etc.), and employment history during
the Period.

  8.   Include (all forms thereof) shall mean include without limitation by
virtue of enumeration.

  9.   Losses shall mean losses, damages, fines, penalties, liabilities (e.g.,
settlements and judgments) and expenses (e.g., interest, court costs, and
reasonable attorneys’ and other third party fees and expenses and other
litigation expenses) that may be or actually are suffered, incurred, or
sustained by AT&T or to which AT&T becomes subject.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

75



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

  10.   Period, with respect to Supplier’s Background Check of any Supplier
Person, shall mean the [*] years preceding such background check.     11.  
Registry shall mean each registry or compilation, including each website,
maintained by each federal or state agency that identifies or sets forth a
registry of convicted Sex Offenders.     12.   Resolved, with respect to any
arrest or conviction reported by a Supplier Person to Supplier or Supplier’s
subcontractor or agent, shall mean that Supplier has reviewed such arrest or
conviction and has taken appropriate action with respect thereto.     13.  
Self-Reporting, with respect to any Supplier Person, shall mean formal written
requirements and procedures of Supplier or Supplier’s subcontractor or agent
that require such person to report arrests and convictions to Supplier or such
subcontractor or agent.     14.   Sex Offender shall mean any person identified
or registered as a convicted sex offender in any Registry.     15.   Supplier
Person shall mean each employee or temporary worker of (i) Supplier, (ii) each
subcontractor of Supplier, and (iii) each agent of Supplier.     16.   Specified
Service shall mean any Service that permits or requires Access.

b.   Background Checks of Supplier Persons Performing Specified Services

  1.   In each case to the extent permissible under applicable law, including
any such law governing the rehabilitation of offenders or restricting the
disclosure of drug-screening results —

  i.   Initial Background Check. Supplier shall conduct an initial Background
Check of each Supplier Person whom Supplier proposes to have perform any
Specified Service     ii.   [*]; Officer Certification. Supplier shall
thereafter [*] conduct a Criminal Background Check of each Supplier Person
performing any Specified Service (unless such person is subject to
Self-Reporting and Supplier has Resolved any arrest or conviction reported by
such person). Supplier shall cause one of its officers to certify to AT&T
Supplier’s compliance with this section b(1)(ii) in the form set forth below.
Supplier shall send such certification to the AT&T contact for notices set forth
in the Agreement.     iii.   Supplier Indemnification of AT&T. Supplier shall
indemnify, defend and hold harmless AT&T from any Claims, resulting from,
arising out of, or relating to Supplier’s use of any Supplier Person to perform
any specific service who has been Arraigned or Convicted or identified on a
Registry as a Sex Offender prior to, as applicable, (i) performing such
Specified Service, or (ii) Supplier’s annual Criminal Background Check of such
person.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

76



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

  2.   Supplier Representation as to Drug Screening, Arraignments and
Convictions, Sex Offenses. Supplier (i) represents and warrants that no Supplier
Person who Supplier proposes to have perform any Specified Service presented a
positive drug screen, has been Arraigned or Convicted, or is identified on any
Registry as a Sex Offender, and (ii) shall not permit any Supplier Person, who
has presented a positive drug screen, or who has been Arraigned or Convicted, or
who has been identified on any Registry as a Sex Offender, to perform any
Specified Service.     3.   Supplier Responsibilities with respect to Supplier
Person’s Identification Credentials.

  i.   Supplier shall make all reasonable efforts to ensure that no Supplier
Person who Supplier proposes to have perform any Specified Service,
(i) falsifies any of his or her Identification Credentials, or (ii) fails to
disclose any information in the hiring process relevant to the performance of
such Services.     ii.   Supplier shall not permit to perform any Specified
Service, but shall instead immediately remove from the performance thereof, any
such person who has falsified any Identification Credential or failed to
disclose any such information.     iii.   Supplier shall indemnify, defend and
hold harmless AT&T from any Claims for Losses, resulting from, arising out of,
or relating to Supplier’s use of any Supplier Person to perform any specific
service who has falsified any such Identification Credential.

Certification of Compliance — [*] Criminal Background Check
Startek, Inc. (“Supplier”) and AT&T Services, Inc. (“AT&T”) are parties to
Agreement No. (insert number) dated [insert date of Agreement] (the
“Agreement”). Capitalized terms used but not otherwise defined herein have the
meanings set forth in the Agreement.
The Appendix to the Agreement entitled “Background Checks” (the “Background
Check Provision”) provides that Supplier shall annually cause one of its
officers to certify Supplier’s compliance with section b(1)(ii) of the
Background Check Provision.
Pursuant to the requirements of the Background Check Provision, I hereby certify
that Supplier is in compliance with section b(1)(ii) thereof and, specifically,
with respect to each Supplier Person performing any Specified Service, either
(a) Supplier has within the past [*] conducted a Criminal Background Check and
no such person has been Arraigned or Convicted or identified on a Registry as a
Sex Offender, or (b) during the past [*] such person has been subject to
Self-Reporting and Supplier has Resolved any arrest or conviction reported by
such person.

By    

 

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

77



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C

     

 
Name [printed]    

 

 
Title [printed]    

 

 
Date [printed]    

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

78



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
Exhibit A — AT&T Code of Conduct
1. Every Supplier has the responsibility of dealing fairly with AT&T’s
Customers, past and present, fellow AT&T Suppliers and authorized sales
representatives and the general public.
2. Each Supplier has the responsibility of adhering to generally accepted
standards of accuracy, truth and good taste at all times. No Supplier shall be
placed in a position where the Supplier’s interest is, or may be, in conflict
with duty to the Customer.
3. Each Supplier shall safeguard the confidences of both present and former AT&T
Customers, and shall not accept retainers that may involve the disclosure or use
of these confidences to the disadvantage or prejudice of such Customers.
4. Each Supplier shall always strive to communicate clearly with customers, and
treat them with respect. In some instances, our competitors are also our
customers, and it is our duty to treat them with the same level of courtesy and
respect as we use in dealing with the rest of our customers.
5. No Supplier shall intentionally disseminate false or misleading information,
and each Supplier is obligated to use as much care as is humanly possible to
avoid dissemination of false or misleading information.
6. Supplier will not represent themselves as an employee of AT&T.
7. Supplier agrees that any fraudulent conduct by it’s employees must be
identified and investigated immediately and brought to the attention of AT&T.
Fraudulent or illegal conduct includes, but is not limited to, any oral or
written misrepresentation of facts, misappropriation of funds, theft, improper
reporting of sales or expenses, or any other dishonest acts, done while working
for Supplier.
8. No Supplier shall intentionally injure the professional reputation or
practice of AT&T or another AT&T Supplier or authorized sales representative.
However, if a Supplier has evidence that another Supplier vendor has been guilty
of unethical, illegal or unfair practices, including practices in violation of
this Code, the Supplier is obligated to present the information to the proper
representative of AT&T for action and in accordance with the terms and
conditions set forth in this Agreement or the applicable services sales
agreement.
9. No Supplier shall accept fees, compensations, or any other valuable
consideration in connection with those Services provided herein from anyone
other than AT&T.
10. A Supplier shall, as soon as possible, sever the relationship with any agent
or representative when the Supplier knows or should know that continued
employment would require the Supplier to conduct itself contrary to the good
conduct principles of this Code.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

79



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
11. Supplier agrees to take necessary steps to ensure employees are not involved
in fraudulent practices, including, but not limited to, cramming or slamming.
“Cramming” occurs when a Customer is charged for products or services they have
not ordered or may not have ever received. “Slamming” is the unauthorized and
illegal changing of a Customer’s telecommunications service provider without his
or her knowledge or permission. Supplier must obtain clear, explicit consent
from customers before making any additions or changes to their service or
accounts. Supplier must report any information concerning slamming and cramming
to their supervisor and to AT&T immediately.
12. Supplier agrees it will not create sales that do not provide value to the
customer and the Company, or manipulate the commission system.
13. Supplier shall not provide any discounts, bonus payments, cash or non-cash
incentives to a Customer for the sale of a Service covered under this Agreement
except those included in AT&T tariffs and pricing plans.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

80



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
Exhibit B — Texas Code of Conduct
CHAPTER 26. SUBSTANTIVE RULES APPLICABLE TO TELECOMMUNICATIONS SERVICE PROVIDERS
Subchapter F. REGULATION OF TELECOMMUNICATIONS SERVICE. §26.133. Business and
Marketing Code of Conduct for Certificated Telecommunications Utilities (CTUs).
(a) Purpose. The purpose of this section is to establish a code of conduct in
order to implement Public Utility Regulatory Act (PURA) §51.001 and §64.001
relating to fair business practices and safeguards against fraudulent, unfair,
misleading, deceptive, or anticompetitive practices in order to ensure quality
service and a competitive market.
(b) Application. This section applies to all certificated telecommunications
utilities (CTUs), as defined in §26.5 of this title (relating to Definitions),
and CTU employees. This section also applies to all authorized agents of the
CTU.
(c) Communications. (1) A CTU employee or authorized agent shall conduct
communications with competitors and competitors’ end-user customers with the
same degree of professionalism, courtesy, and efficiency as that performed on
behalf of their employer and end-user customers.
(2) A CTU employee or authorized agent, while engaged in the installation of
equipment or the rendering of services (including the processing of an order for
the installation, repair or restoration of service, or engaged in the actual
repair or restoration of service) on behalf of a competitor shall not make
statements regarding the service of any competitor and shall not promote any of
the CTU’s services to the competitor’s end-user customers.
(d) Corporate advertising and marketing.
(1) A CTU, CTU employee or authorized agent shall not engage in false,
misleading or deceptive practices, advertising or marketing with respect to the
offering of any telecommunications service.
(2) A CTU, CTU employee or authorized agent shall not falsely state or falsely
imply that the services provided by the CTU on behalf of a competitor are
superior when purchased directly from the CTU.
(3) A CTU, CTU employee or authorized agent shall not falsely state or falsely
imply that the services offered by a competitor cannot be reliably rendered, or
that the quality of service provided by a competitor is of a substandard nature.
(4) A CTU, CTU employee or authorized agent shall not falsely state nor falsely
imply to any end-user customer that the continuation of any telecommunications
service provided by the CTU is contingent upon ordering any other
telecommunications service offered by the CTU. This section is not intended to
prohibit a CTU from offering, or enforcing the terms of, any bundled or packaged
service or any other form of pricing flexibility permitted by PURA and
commission rules.
(e) Information sharing and disclosure.
(1) Pursuant to the federal Telecommunications Act §222(a), each CTU has a duty
to protect the confidentiality of proprietary information of, and relating to,
other CTUs.
(2) Pursuant to the federal Telecommunications Act §222(b), each CTU that
receives or obtains proprietary information from another CTU for purposes of
providing any telecommunications service shall use such information only for
such purpose, and shall not use such information for its own marketing efforts
or any other unauthorized purpose.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

81



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
(f) References to other Chapter 26 substantive rules. The following commission
rules also affect the conduct of CTU employees and authorized agents. All CTU
employees and agents must be trained to comply with the specific substance of
these rules which affect their employment responsibilities. Copies of specific
commission rules shall be made available by the CTU to any employee or agent
upon their request. The applicability of each of the following sections is
unaffected by the reference in this section and does not relieve any CTU of its
responsibility to abide by other applicable commission rules.
(1) Section 26.21 of this title (relating to General Provisions of Customer
Service and Protection Rules);
(2) Section 26.31 of this title (relating to Disclosures to Applicants and
Customers); (3) Section 26.32 of this title (relating to Protection Against
Unauthorized Billing Charges (“Cramming”));
(4) Section 26.37 of this title (relating to Texas No-Call List);
(5) Section 26.122 of this title (relating to Customer Proprietary Network
Information (CPNI));
(6) Section 26.126 of this title (relating to Telephone Solicitation); and
(7) Section 26.130 of this title (relating to Selection of Telecommunications
Utilities).
(g) Adoption and dissemination.
(1) Every CTU or authorized agent shall formally adopt and implement all
applicable provisions of this section as company policy, or modify existing
company policy as needed to incorporate all applicable provisions, within
90 days of the effective date of this section. A CTU shall provide a copy of its
internal code of conduct required by this section to the commission upon
request.
(2) Every CTU or authorized agent shall disseminate the applicable provisions of
this section to all existing and new employees and agents, and take appropriate
actions to both train employees and enforce compliance with this section on an
ongoing basis. Every CTU shall document every employee’s and agent’s receipt and
acknowledgement of its internal policies required by this section, and every CTU
shall make such documentation available to the commission upon request.
(h) Investigation and enforcement.
(1) Administrative penalties. If the commission finds that a CTU has violated
any provision of this section, the commission shall order the utility to take
corrective action, as necessary, and the utility may be subject to
administrative penalties and other enforcement actions pursuant to PURA,
Chapter 15.
(2) Certificate revocation. If the commission finds that a CTU is repeatedly in
violation of this section, and if consistent with the public interest, the
commission may suspend, restrict, or revoke the registration or certificate of
the CTU.
(3) Coordination with the Office of the Attorney General. The commission shall
coordinate its enforcement efforts regarding the prosecution of fraudulent,
misleading, deceptive, and anticompetitive business practices with the Office of
the Attorney General in order to ensure consistent treatment of specific alleged
violations.
Supplier Representative
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

82



--------------------------------------------------------------------------------



 



Contact Call Center Agreement
Startek, Inc. — General Agreement 20070105.006.C
Acknowledgment of Codes of Conduct:

                        Supplier Representative   Date

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

83



--------------------------------------------------------------------------------



 



Agreement Number 20070105.006.C
Attachment 1
Page 1 of 2
Attachment 1. Business Continuity/Disaster Recovery Checklist
In alignment with AT&T Business Continuity/Disaster Recovery (BC/DR) planning
standards, the following checklist includes, at a minimum, recovery topics that
should be defined and documented in Supplier’s BC/DR plan.

                          Item   Yes     No     N/A  
Description of services provided to AT&T
                       
DR Plan description
                       
DR Plan scope & assumptions
                       
Disaster declaration procedures and notification
                          Recovery Strategy and Objectives (describe the
strategy to meet the stated/concurred to recovery objectives), including but not
limited to:  
•   Recovery Point Objective (RPO) — Logical data processing point that must be
re-established prior to resuming ongoing processing at a recovery site, if
applicable
                       
•   Recovery Time Objective (RTO) — Period of time elapsed between declaration
of a disaster and the time a specific function or application must reach its
RPO, and thus be ready to resume operation at the recovery site, as concurred to
by AT&T
                       
•   Level of Service Objective (LSO) — After a disaster, this identifies the
acceptable percentage of recovered business functionality, as concurred to by
AT&T
                          DR Teams — define and document each team required for
the following:  
•   Team mission, roles and responsibilities
                       
Membership, roles, responsibilities and contact information
(primary and alternate reach numbers)
                       
•   Alternate team members and contact information
(primary and alternate reach numbers)
                       
•   Vendor and customer contact information
(primary and alternate reach numbers)
                          Address applicability of any or all of the critical
supporting infrastructure components required to execute the DR Plan:  
•   Work Center (including people, equipment, work shifts, etc.)
                       
•   Applications/Systems
                       
•   Platform (including hardware and software)
                       
•   Network (including voice, data, connectivity)
                       

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement Number 20070105.006.C
Attachment 1
Page 2 of 2

                         
•   Data & Vital Records
                          Data Backup  
•   Define the backup strategy required to ensure the recovery of data (customer
and operational) in support of the RPO objectives, if applicable
                       
•   If applicable, define off site storage procedures/ requirements (proximity
of “10+” miles from primary site.)
                          Recovery Procedures  
•   Document notification procedures and response requirements
                       
•   Document the recovery process activity flow
                       
•   Recovery procedure/task timeline
                       
•   Contacts for response and notification
                       
•   Recovery escalation procedures and contact names and reach information
(primary and alternate reach numbers)
                       
•   Recovery site(s) location information, and expected operational readiness
status
                       
•   Define any Service Level Agreement (SLA) impact on resource requirements at
recovery site(s), if performed by third party
                          DR Plan Exercise — to include the following:  
•   Exercise schedule (annual exercise required)
                       
•   Exercise scope, strategy and objectives (including RTO, RPO, LSO and
functional components at the detailed level)
                       
•   Exercise expected results, limitations and assumptions
                       
•   Exercise results, criterion for determining success/failure as well as RTO,
RPO, LSO, functional components at the detailed level as well as correction
action identification
                       
•   Related exercise history and corrective action history
                          DR Plan Maintenance — to include the following:  
•   Plan maintenance schedule & log
                       

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and
their third party representatives, except under written agreement by the
contracting Parties.

 

 